 

AGREEMENT AND PLAN OF MERGER

 

by and among

 

LEPERCQ CORPORATE INCOME FUND L.P.

 

and

 

LEPERCQ CORPORATE INCOME FUND II L.P.

 

Dated as of December 23, 2013

 

 

 

 

TABLE OF CONTENTS

 

  Page     ARTICLE I DEFINITIONS 2     SECTION 1.01. Specific Definitions 2    
ARTICLE II THE MERGER 3     SECTION 2.01. Merger 3     SECTION 2.02. Effective
Time 3     SECTION 2.03. Closing 3     ARTICLE III EFFECT OF THE MERGER 3    
SECTION 3.01. Conversion of LCIF II Units 3     SECTION 3.02. Appraisal Rights 5
    SECTION 3.03. Partnership Agreement and Certificate of Limited Partnership 5
    SECTION 3.04. General Partner 6     ARTICLE IV REPRESENTATIONS AND
WARRANTIES OF LCIF 6     SECTION 4.01. Existence; Good Standing; Authority;
Compliance with Law 6     SECTION 4.02. Authority Relative to this Agreement 6  
  SECTION 4.03. No Conflict; Required Filings and Consents 7     SECTION 4.04.
Compliance 7     SECTION 4.05. Absence of Certain Changes or Events 8    
SECTION 4.06. Taxes 8     SECTION 4.07. Brokers 8     SECTION 4.08. Compliance
with Laws 8     ARTICLE V REPRESENTATIONS AND WARRANTIES OF LCIF II 8    
SECTION 5.01. Existence; Good Standing; Authority; Compliance with Law 8    
SECTION 5.02. Authority Relative to this Agreement 9     SECTION 5.03. No
Conflict; Required Filings and Consents 9     SECTION 5.04. Compliance 10    
SECTION 5.05. Absence of Certain Changes or Events 10     SECTION 5.06. Taxes 10
    SECTION 5.07. Brokers 10     SECTION 5.08. Compliance with Laws 10    
ARTICLE VI CONDUCT OF BUSINESS PENDING THE CLOSING 11     SECTION 6.01. Conduct
of Business by LCIF 11

 

i

 

 

SECTION 6.02. Conduct of Business by LCIF II 11     ARTICLE VII ADDITIONAL
AGREEMENTS 11     SECTION 7.01. Transfer Taxes 11     ARTICLE VIII CONDITIONS 12
    SECTION 8.01. Conditions to the Obligations of Each Party 12     SECTION
8.02. Conditions to the Obligations of LCIF II 12     SECTION 8.03. Conditions
to the Obligations of LCIF 12     ARTICLE IX TERMINATION 13     SECTION 9.01.
Termination 13     SECTION 9.02. Effect of Termination 13     SECTION 9.03. Fees
and Expenses 13     ARTICLE X GENERAL PROVISIONS 14     SECTION 10.01.
Non-Survival of Representations and Warranties 14     SECTION 10.02. Notices 14
    SECTION 10.03. Severability 15     SECTION 10.04. Amendment 15     SECTION
10.05. Entire Agreement; Assignment 15     SECTION 10.06. Parties in Interest 15
    SECTION 10.07. Specific Performance 15     SECTION 10.08. Governing Law 15  
  SECTION 10.09. Waiver of Jury Trial 16     SECTION 10.10. Headings 16    
SECTION 10.11. Counterparts 16     SECTION 10.12. Mutual Drafting 16

 

Exhibit A Form of A&R LCIF Partnership Agreement     Exhibit B Cash
Consideration Letter of Transmittal     Exhibit C Unit Consideration Letter of
Transmittal

 

ii

 

 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of December 23,
2013, is made by and between Lepercq Corporate Income Fund L.P. (“LCIF”), a
Delaware limited partnership, and Lepercq Corporate Income Fund II L.P., a
Delaware limited partnership (“LCIF II”).

 

RECITALS

 

WHEREAS, LCIF is governed by that certain Fifth Amended and Restated Agreement
of Limited Partnership of the Partnership, dated as of December 31, 1996 (as
supplemented and amended to date, the “LCIF Partnership Agreement”);

 

WHEREAS, LCIF II is governed by that certain Second Amended and Restated
Agreement of Limited Partnership of the Partnership, dated as of August 27, 1998
(as supplemented and amended to date, the “LCIF II Partnership Agreement,” and,
together with the LCIF Partnership Agreement, collectively, the “Partnership
Agreements”);

 

WHEREAS, capitalized terms used herein, but not defined herein, shall have the
meanings ascribed to such terms in the applicable Partnership Agreement;

 

WHEREAS, Lexington Realty Trust, a Maryland real estate investment trust
(“LXP”), is the sole beneficial owner of each of Lex GP-1 Trust, a Delaware
statutory trust (“Lex GP-1”), and Lex LP-1 Trust, a Delaware statutory trust
(“Lex LP-1”);

 

WHEREAS, Lex GP-1 is the sole General Partner of each of LCIF and LCIF II;

 

WHEREAS, Lex LP-1 is the Initial Limited Partner of each of LCIF and LCIF II;

 

WHEREAS, E. Robert Roskind and The LCP Group L.P., a Delaware limited
partnership, constitute holders of a majority of the outstanding Partnership
Units held by the Special Limited Partners of each of LCIF and LCIF II
(collectively, the “Majority SLP”);

 

WHEREAS, pursuant to Sections 7.1(A)(3) and 7.3 of each Partnership Agreement,
Lex GP-1 has full power and authority to merge LCIF II with and into LCIF
subject only to the consent of the Majority SLP;

 

WHEREAS, Lex GP-1 and Lex LP-1 have determined that it would be advisable and in
the best interest of LCIF, LCIF II and the holders of Partnership Units for LCIF
II to merge with and into LCIF with LCIF as the surviving entity (the “Merger”)
subject to the terms and conditions set forth in this Agreement and in
accordance with Section 17-211 of the Delaware Revised Uniform Limited
Partnership Act, as amended (the “DRULPA”) and the Partnership Agreements;

 

WHEREAS, the Majority SLP has consented to the Merger and this Agreement as
permitted and required by the Partnership Agreements;

 

1

 

 

WHEREAS, effective as of the Merger, the LCIF Partnership Agreement will be
amended and restated to reflect the Merger and certain other changes
substantially in the form attached as Exhibit A hereto, the terms of which have
been approved by the requisite consent of the limited partners of LCIF (the “A&R
LCIF Partnership Agreement”); and

 

WHEREAS, for federal income tax purposes the parties intend that the Merger will
be treated as an “assets over” merger of LCIF II with and into LCIF within the
meaning of Treasury Regulation Section 1.708-1(c)(3).

 

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein, the parties hereto hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01. Specific Definitions.

 

For purposes of this Agreement:

 

“Accredited Investor” shall have the meaning specified in Rule 501(a) of
Regulation D promulgated under the Securities Act.

 

“Material Adverse Effect” means any event, circumstance, change or effect that
is materially adverse to the financial condition or results of operations of
LCIF or LCIF II, as applicable.

 

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, syndicate, person, trust, association or entity or
government, political subdivision, agency or instrumentality of a government.

 

“Securities Act” shall have the meaning specified in Section 3.01(d) of this
Agreement.

 

“Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts and
other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Authority (defined herein) or taxing authority, including,
without limitation: taxes or other charges on or with respect to income,
franchise, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation or net worth; taxes or other charges in the nature of
excise, withholding, ad valorem, stamp, transfer, value-added or gains taxes;
license, registration and documentation fees; and customers’ duties, tariffs and
similar charges.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

2

 

 

ARTICLE II

THE MERGER

 

SECTION 2.01. Merger.

 

Subject to the terms and conditions of this Agreement, and in accordance with
the DRULPA and the Partnership Agreements, at the Effective Time, LCIF and LCIF
II shall consummate the Merger pursuant to which (i) LCIF II shall be merged
with and into LCIF and the separate existence of LCIF II shall thereupon cease
and (ii) LCIF shall be the surviving entity in the Merger (the “Surviving
Entity”). The Merger shall have the effects specified in the DRULPA and the
Partnership Agreements.

 

SECTION 2.02. Effective Time.

 

At the Closing (as defined below), LCIF and LCIF II shall duly execute and file
a certificate of merger (the “Certificate of Merger”) with the Secretary of
State of the State of Delaware (the “Delaware Secretary of State”) in accordance
with the DRULPA. The Merger shall become effective at such time as the
Certificate of Merger has been filed with the Delaware Secretary of State, or
such later time which the parties hereto shall have agreed upon and designated
in the Certificate of Merger in accordance with the DRULPA as the effective time
of the Merger (the “Effective Time”); provided, however, that the Effective Time
shall be no later than 11:59 P.M. on December 30, 2013.

 

SECTION 2.03. Closing.

 

The closing of the Merger (the “Closing”) shall occur at such time and on a date
to be specified by the parties (the “Closing Date”) and as promptly as
practicable (but in no event later than December 30, 2013) after all of the
conditions set forth in Article VIII (other than conditions which are waived or
by their terms are required to be satisfied at the Closing) shall have been
satisfied or waived by the party entitled to the benefit of the same.  The
Closing shall take place at the offices of LXP, One Penn Plaza, Suite 4015, New
York, New York, or at such other place as agreed to by the parties hereto.

 

ARTICLE III

EFFECT OF THE MERGER

 

SECTION 3.01. Conversion of LCIF II Units.

 

As of the Effective Time, by virtue of the Merger and without any action on the
part of the holders (“Holders”) of Partnership Units in LCIF (“LCIF Units”) or
Partnership Units in LCIF II (“LCIF II Units”):

 

3

 

 

(a)          Each LCIF II Unit issued and outstanding immediately prior to the
Effective Time shall be automatically converted into the right to receive the
following merger consideration (the “Merger Consideration”): (i) an amount of
cash (the “Cash Consideration”), payable in United States Dollars, equal to the
product of (A) the closing price of a REIT Share (as defined in the LCIF II
Partnership Agreement) on the New York Stock Exchange, on the Closing Date
multiplied by (B) the Redemption Factor (as defined in the LCIF II Partnership
Agreement), to Holders of LCIF II Units as of the Effective Time who either (1)
are not Accredited Investors and who deliver a Cash Consideration letter of
transmittal in the form of Exhibit B attached hereto (“Cash Consideration LT”)
to LCIF and LXP on or prior to February 1, 2014 or (2) fail to deliver a Cash
Consideration LT or a Unit Consideration LT (defined below) to LCIF and LXP on
or prior to February 1, 2014, and (ii) LCIF Units on a one for one basis having
the rights and privileges set forth in the A&R LCIF Partnership Agreement (the
“Unit Consideration”), to Holders of LCIF II Units as of the Effective Time who
are Accredited Investors and deliver a Unit Consideration letter of transmittal
in the form of Exhibit C attached hereto (a “Unit Consideration LT”) to LCIF and
LXP on or prior to February 1, 2014; with each General Partner Interest in LCIF
II converting into a General Partner Interest in LCIF, each Limited Partner
Interest in LCIF II (held by a Holder who has the right to receive the Unit
Consideration) converting into an equivalent Limited Partner Interest in LCIF,
each special limited partner interest in LCIF II (held by a Holder who has the
right to receive the Unit Consideration) converting into an equivalent Special
Limited Partner Interest in LCIF, the limited partnership interest of each other
additional limited partner in LCIF II (held by a Holder who has the right to
receive the Unit Consideration) converting into a Limited Partnership Interest
of such Additional Limited Partner in LCIF having terms and conditions
consistent with the limited partnership interest of such additional limited
partner in LCIF II; and each preferred Partnership Unit designated as “Series C
Preferred Units” of LCIF II converting into a preferred Partnership Unit in the
designated “Series C Preferred Units” of LCIF, in each case as set forth in the
A&R LCIF Partnership Agreement. Each Holder of LCIF II Units who receives the
Unit Consideration shall, by virtue of the Merger and effective as of the
Effective Time, be admitted to LCIF as a limited partner of LCIF in respect of
the Partnership Units comprising its Unit Consideration in accordance with
Section 17-301(b)(3) of DRULPA and as reflected in the A&R LCIF Partnership
Agreement.

 

(b)          Notwithstanding the foregoing, if between the date hereof and the
Effective Time, the LCIF Units or LCIF II Units are changed into a different
number of shares/units or a different class, because of any unit distribution,
subdivision, reclassification, recapitalization, split, combination or exchange
of units, the Merger Consideration shall be correspondingly adjusted to reflect
such unit distribution, subdivision, reclassification, recapitalization, split,
combination or exchange of units.

 

(c)          Holders of LCIF II Units shall (i) not be entitled to any further
distributions from LCIF II and (ii) to the extent that they receive the Unit
Consideration shall be entitled to receive future distributions from LCIF in
accordance with the A&R LCIF Partnership Agreement beginning with the
distribution for the quarter ending December 31, 2013. From and after the
Effective Time, (i) the Holders of the LCIF II Units issued and outstanding
immediately prior to the Effective Time shall cease to have any rights with
respect to such LCIF II Units except as otherwise provided herein or by Law,
(ii) the LCIF II Units shall be deemed to represent only the right to receive
the applicable Merger Consideration, and (iii) the transfer books of LCIF II
will be closed and there will be no further registration of transfers of LCIF II
Units that were issued and outstanding prior to the Closing Date. The Merger
Consideration will not be paid until and unless the Effective Time occurs.

 

4

 

 

(d)          The LCIF Units issued as the Unit Consideration will not be
registered under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), and will constitute “restricted securities” within the meaning of the
Securities Act, and will be offered and issued pursuant to an exemption from the
registration requirements of the Securities Act. The LCIF Units issued as the
Unit Consideration may not be offered or resold unless registered under the
Securities Act, or subject to an exemption therefrom.

 

(e)          The Unit Consideration will not be issued to a Holder of LCIF II
Units who is not an Accredited Investor (within the meaning of Section 501(a) of
the Securities Act) and Holders of LCIF II Units who are not Accredited
Investors will receive the Merger Consideration allocable to their LCIF II Units
only in the form of the Cash Consideration instead of the Unit Consideration.
Each Holder of LCIF II Units who is an Accredited Investor must deliver a duly
executed and completed Unit Consideration LT to LCIF and LXP on or prior to
February 1, 2014 in order to receive the Unit Consideration.

 

(f)          LCIF, LCIF II, and Lex GP-1 shall be entitled to deduct and
withhold from any consideration payable or otherwise deliverable to, or
otherwise require payment to be made by, any Holder or former Holder of LCIF II
Units pursuant to this Agreement and the Partnership Agreements, including the
A&R LCIF Partnership Agreement, such amounts as they may be required to deduct
or withhold with respect to the transactions contemplated herein under the
Internal Revenue Code of 1986, as amended (the “Code”), or under any provision
of state, local or foreign tax law. To the extent such amounts are so deducted
or withheld, such amounts shall be treated for all purposes under this Agreement
as having been paid to the person to whom such amounts would otherwise have been
paid.

 

(g)          For US federal income tax purposes, the parties intend and agree
and, by accepting Merger Consideration, each Holder acknowledges and agrees,
that (i) the Merger will be treated as an “assets over” merger of LCIF II with
and into LCIF, effective as of the Closing Date, within the meaning of Treasury
Regulation Section 1.708-1(c)(3); and (ii)(A) LCIF will be treated as purchasing
the LCIF II Units from each Holder of LCIF II Units who receives Cash
Consideration (each a “Selling Holder”) in the Merger immediately before the
Merger, in exchange for such Selling Holder’s share of Cash Consideration, and
(B) each such Selling Holder shall be deemed to consent to treat the transaction
as a sale of its LCIF II Units to LCIF pursuant to Treasury Regulation Section
1.708-1(c)(4).

 

(h)          All LCIF Units outstanding immediately prior to the Effective Time
shall remain issued and outstanding with no change thereto, subject to the terms
and conditions of the A&R LCIF Partnership Agreement.

 

SECTION 3.02. Appraisal Rights.

 

No objectors’ or appraisal rights shall be available with respect to the Merger
or the other transactions contemplated hereby.

 

SECTION 3.03. Partnership Agreement and Certificate of Limited Partnership.

 

At the Effective Time, the A&R LCIF Partnership Agreement shall be the
partnership agreement of the Surviving Entity, and the Certificate of Limited
Partnership of LCIF shall be the certificate of limited partnership of the
Surviving Entity, until thereafter changed or amended as provided in such
documents or by applicable law.

 

5

 

 

SECTION 3.04. General Partner.

 

At the Effective Time, Lex GP-1 shall continue to be the general partner of the
Surviving Entity, serving until the earlier of its resignation or removal or
until a successor is duly elected or appointed in accordance with the A&R LCIF
Partnership Agreement.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF LCIF

 

LCIF hereby represents and warrants to LCIF II as follows:

 

SECTION 4.01. Existence; Good Standing; Authority; Compliance with Law.

 

LCIF is a limited partnership duly formed, validly existing and in good standing
under the laws of the State of Delaware. The certificate of limited partnership
of LCIF (the “LCIF Certificate of Limited Partnership”) is in effect and no
dissolution, revocation or forfeiture proceedings regarding LCIF has been
commenced. LCIF is duly qualified or licensed to do business as a foreign entity
and is in good standing under the Laws (defined below) of any other jurisdiction
in which the character of the properties owned, leased or operated by it therein
or in which the transaction of its business makes such qualification or
licensing necessary, other than in such jurisdictions where the failure to be so
qualified or licensed would not have a Material Adverse Effect. LCIF has all
requisite partnership power and authority to own, lease and operate its
properties and to carry on its businesses as now conducted and proposed by LCIF
to be conducted.

 

SECTION 4.02. Authority Relative to this Agreement.

 

(a)          LCIF has all necessary partnership power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. No other partnership proceedings on the part of LCIF are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby
and thereby (other than to the extent required by Law, the filing with the
Delaware Secretary of State of the Certificate of Merger). This Agreement has
been duly and validly executed and delivered by LCIF and, assuming due
authorization, execution and delivery hereof by LCIF II, constitutes a valid,
legal and binding agreement of LCIF, enforceable against LCIF in accordance with
and subject to its terms and conditions, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar Laws of general applicability relating to or affecting
creditors’ rights or by general equity principles.

 

(b)          Lex GP-1, as General Partner of LCIF, has duly and validly
authorized the execution and delivery of this Agreement and approved the
consummation of the Merger and the other transactions contemplated hereby and
taken all actions required to be taken by Lex GP-1 for the consummation of the
Merger and the other transactions contemplated hereby (other than to the extent
required by Law and the filing with the Delaware Secretary of State of the
Certificate of Merger).

 

6

 

 

(c)          The Majority SLP, as applicable to LCIF, has consented to the
Merger.

 

(d)          LCIF has taken all necessary action to permit it to issue the LCIF
Units required to be issued by it pursuant to this Agreement. LCIF Units issued
pursuant to this Agreement will, when issued, be validly issued and no Person
will have any preemptive right of subscription or purchase in respect thereof.

 

SECTION 4.03. No Conflict; Required Filings and Consents.

 

(a)          The execution and delivery by LCIF of this Agreement do not, and
the performance of its obligations hereunder will not, (i) conflict with or
violate the organizational documents of LCIF, (ii) assuming that all consents,
approvals, authorizations and other actions described in subsection (b) have
been obtained and all filings and obligations described in subsection (b) have
been made, conflict with or violate any foreign or domestic statute, law,
ordinance, regulation, rule, code, executive order, injunction, judgment, decree
or other order (“Law”) applicable to LCIF or by which any property or asset of
LCIF is bound or affected, or (iii) result in any breach of, or constitute a
default (or an event which, with notice or lapse of time or both, would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien or other
encumbrance on any property or asset of LCIF, or result in any increase in any
cost or obligation of LCIF or the loss of any benefit of LCIF, pursuant to, any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which LCIF is a party or by which
LCIF or any of its properties or assets is bound or affected, except, with
respect to clauses (ii) and (iii), for any such conflicts, violations, breaches,
defaults or other occurrences that would not have a Material Adverse Effect.

 

(b)          The execution and delivery by LCIF of this Agreement do not, and
the performance of its obligations hereunder will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
United States federal, state, county or local or any foreign government,
governmental, regulatory or administrative authority, agency, instrumentality or
commission or any court, tribunal, or judicial or arbitral body (a “Governmental
Authority”), except (i) for the filing of the Certificate of Merger with, and
the acceptance for record thereof by, the Delaware Secretary of State, and
(ii) where the failure to obtain such consents, approvals, authorizations or
permits, or to make such filings or notifications, would not have a Material
Adverse Effect.

 

SECTION 4.04. Compliance.

 

LCIF is not in conflict with, or in default, breach or violation of, (i) any Law
applicable to LCIF or by which any of its properties or assets is bound or
affected, or (ii) any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument or obligation to which
LCIF is a party or by which LCIF or any of its properties or assets is bound,
except for any such conflicts, defaults, breaches or violations that would not
have a Material Adverse Effect.

 

7

 

 

SECTION 4.05. Absence of Certain Changes or Events.

 

Except as disclosed in writing to LCIF II, LCIF has conducted its business in
the ordinary course and there has not occurred any changes, effects or
circumstances constituting a Material Adverse Effect.

 

SECTION 4.06. Taxes.

 

LCIF (1) has filed all federal, state, local and foreign Tax Returns required to
be filed by it (after giving effect to any filing extensions properly obtained)
and all such Tax Returns are correct and complete in all material respects,
(2) has paid and discharged all Taxes shown as due on such Tax Returns or
otherwise required to be paid, and (3) has complied in all material respects
with all applicable Tax laws requiring the withholding or collection of Taxes,
other than in each case, (i) such payments as are being contested in good faith
by appropriate proceedings and (ii) such filings, payments or other occurrences
that would not have a Material Adverse Effect. There are no currently effective
or otherwise outstanding waivers or extensions of any applicable statute of
limitations to assess any Taxes.

 

SECTION 4.07. Brokers.

 

No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated hereby
based upon arrangements made by or on behalf of LCIF.

 

SECTION 4.08. Compliance with Laws.

 

LCIF has not violated or failed to comply with any statute, law, ordinance,
regulation, rule, judgment, decree or order of any Governmental Entity
applicable to its business, properties or operations, except in each case to the
extent that such violation or failure would not reasonably be expected to have a
Material Adverse Effect.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF LCIF II

 

LCIF II hereby represents and warrants to LCIF as follows:

 

SECTION 5.01. Existence; Good Standing; Authority; Compliance with Law.

 

LCIF II is a limited partnership duly formed, validly existing and in good
standing under the laws of the State of Delaware. The certificate of limited
partnership of LCIF II (the “LCIF II Certificate of Limited Partnership”) is in
effect and no dissolution, revocation or forfeiture proceedings regarding LCIF
II have been commenced. LCIF II is duly qualified or licensed to do business as
a foreign entity and is in good standing under the Laws of any other
jurisdiction in which the character of the properties owned, leased or operated
by it therein or in which the transaction of its business makes such
qualification or licensing necessary, other than in such jurisdictions where the
failure to be so qualified or licensed would not have a Material Adverse Effect.
LCIF II has all requisite partnership power and authority to own, lease and
operate its properties and to carry on its businesses as now conducted and
proposed by LCIF II to be conducted.

 

8

 

 

SECTION 5.02. Authority Relative to this Agreement.

 

(a)          LCIF II has all necessary partnership power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. No other partnership proceedings on the part of LCIF II are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby and thereby (other than to the extent required by Law, the
acceptance for record by the Delaware Secretary of State of the Certificate of
Merger). This Agreement has been duly and validly executed and delivered by LCIF
II and, assuming due authorization, execution and delivery hereof by LCIF,
constitutes a valid, legal and binding agreement of LCIF II, enforceable against
LCIF II in accordance with and subject to its terms and conditions, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar Laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles.

 

(b)          Lex GP-1, as General Partner of LCIF II, has duly and validly
authorized the execution and delivery of this Agreement and approved the
consummation of the Merger and the other transactions contemplated hereby and
taken all partnership actions required to be taken by Lex GP-1 for the
consummation of the Merger and the other transactions contemplated hereby.

 

(c)          The Majority SLP, as applicable to LCIF II, has consented to the
Merger. The Majority SLP have represented and warranted to LCIF II that they are
Accredited Investors and shall execute and deliver to LCIF the Unit
Consideration LT on or prior to the Closing.

 

SECTION 5.03. No Conflict; Required Filings and Consents.

 

(a)          The execution and delivery by LCIF II of this Agreement do not, and
the performance of its obligations hereunder will not, (i) conflict with or
violate the organizational documents of LCIF II, (ii) assuming that all
consents, approvals, authorizations and other actions described in
subsection (b) have been obtained and all filings and obligations described in
subsection (b) have been made, conflict with or violate any Law applicable to
LCIF II or by which any property or asset of LCIF II is bound or affected, or
(iii) result in any breach of, or constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of a Lien or other encumbrance on any property or asset
of LCIF II, or result in any increase in any cost or obligation of LCIF II or
the loss of any benefit of LCIF II, pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which LCIF II is a party or by which LCIF II or any
of its properties or assets is bound or affected, except, with respect to
clauses (ii) and (iii), for any such conflicts, violations, breaches, defaults
or other occurrences that would not have a Material Adverse Effect.

 

9

 

 

(b)          The execution and delivery by LCIF II of this Agreement do not, and
the performance of its obligations hereunder will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Authority, except (i) the filing of the Certificate of Merger with
the Delaware Secretary of State, and (ii) where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not have a Material Adverse Effect.

 

SECTION 5.04. Compliance.

 

LCIF II is not in conflict with, or in default, breach or violation of, (i) any
Law applicable to LCIF II or by which any of its properties or assets is bound
or affected, or (ii) any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument or obligation to which
LCIF II is a party or by which LCIF II or assets is bound, except for any such
conflicts, defaults, breaches or violations that would not have a Material
Adverse Effect.

 

SECTION 5.05. Absence of Certain Changes or Events.

 

Except as disclosed in writing to LCIF, LCIF II has conducted its business in
the ordinary course and there has not occurred any changes, effects or
circumstances constituting a Material Adverse Effect.

 

SECTION 5.06. Taxes.

 

LCIF II (1) has filed all federal, state, local and foreign Tax Returns required
to be filed by it (after giving effect to any filing extensions properly
obtained) and all such Tax Returns are correct and complete in all material
respects, (2) has paid and discharged all Taxes shown as due on such Tax Returns
or otherwise required to be paid, and (3) has complied in all material respects
with all applicable Tax laws requiring the withholding or collection of Taxes,
other than in each case, (i) such payments as are being contested in good faith
by appropriate proceedings and (ii) such filings, payments or other occurrences
that would not have a Material Adverse Effect. There are no currently effective
or otherwise outstanding waivers or extensions of any applicable statute of
limitations to assess any Taxes.

 

SECTION 5.07. Brokers.

 

No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated hereby
based upon arrangements made by or on behalf of LCIF II.

 

SECTION 5.08. Compliance with Laws.

 

LCIF II has not violated or failed to comply with any statute, law, ordinance,
regulation, rule, judgment, decree or order of any Governmental Entity
applicable to its business, properties or operations, except in each case to the
extent that such violation or failure would not reasonably be expected to have a
Material Adverse Effect.

 

10

 

 

ARTICLE VI

CONDUCT OF BUSINESS PENDING THE CLOSING

 

SECTION 6.01. Conduct of Business by LCIF.

 

Except as otherwise contemplated by this Agreement, during the period commencing
on the date hereof and terminating on the earlier to occur of the Effective Time
and the termination of this Agreement pursuant to and in accordance with Article
IX (the “Interim Period”), LCIF shall (i) conduct LCIF’s business in the
ordinary course, and (ii) use commercially reasonable efforts to maintain the
assets and properties of LCIF in their current condition, normal wear and tear
and damage caused by casualty or by any reason outside of LCIF’s control
excepted; provided that nothing herein shall prohibit any sale of assets in the
ordinary course.

 

SECTION 6.02. Conduct of Business by LCIF II.

 

Except as otherwise contemplated by this Agreement, during the Interim Period,
LCIF II shall (i) conduct LCIF II’s business in the ordinary course, and (ii)
use commercially reasonable efforts to maintain the assets and properties of
LCIF II in their current condition, normal wear and tear and damage caused by
casualty or by any reason outside of LCIF II’s control excepted; provided that
nothing herein shall prohibit any sale of assets in the ordinary course.

 

ARTICLE VII

ADDITIONAL AGREEMENTS

 

SECTION 7.01. Transfer Taxes.

 

LCIF and LCIF II shall cooperate in the preparation, execution and filing of all
returns, questionnaires, applications or other documents regarding any real
property transfer or gains, sales, use, transfer, value added, stock transfer or
stamp taxes, any transfer, recording, registration and other fees and any
similar taxes, if any, that become payable in connection with the transactions
contemplated by this Agreement (together with any related interests, penalties
or additions to Tax, “Transfer Taxes”), and shall cooperate in attempting to
minimize the amount of Transfer Taxes, if any. From and after the Effective
Time, the Surviving Entity shall pay or cause to be paid, without deduction or
withholding from the Merger Consideration, all Transfer Taxes.

 

11

 

 

ARTICLE VIII

CONDITIONS

 

SECTION 8.01. Conditions to the Obligations of Each Party.

 

The obligations of each of LCIF and LCIF II to effect the Merger shall be
subject to the satisfaction, at or prior to the Closing, of the following
conditions: No Governmental Authority in the United States shall have enacted,
issued, promulgated, enforced or entered any Law (whether temporary, preliminary
or permanent) which is then in effect and has the effect of making the Merger
illegal or otherwise restricting, preventing or prohibiting consummation of the
Merger.

 

SECTION 8.02. Conditions to the Obligations of LCIF II.

 

The obligations of LCIF II to consummate the Merger are subject to the
satisfaction or waiver (where permissible) of the following additional
conditions:

 

(a)          Representations and Warranties. The representations and warranties
of LCIF in this Agreement that (i) are not made as of a specific date shall be
true and correct (without giving effect to any limitation as to “materiality”
set forth therein) as of the date of this Agreement and as of the Closing, as
though made on and as of the Closing, and (ii) are made as of a specific date
shall be true and correct (without giving effect to any limitation as to
“materiality” set forth therein) as of such date, in each case except where the
failure of such representations or warranties to be true and correct (without
giving effect to any limitation as to “materiality” or “Material Adverse Effect”
set forth therein) would not have a Material Adverse Effect;

 

(b)          Agreements and Covenants. LCIF shall have performed, in all
material respects, all obligations and complied with, in all material respects,
all agreements and covenants to be performed and complied with by it under this
Agreement on or prior to the Closing; and

 

(c)          No Material Adverse Effect. There shall not have occurred any
event, circumstance, change or effect that individually or in the aggregate has
had or is reasonably likely to have a Material Adverse Effect with respect to
LCIF.

 

SECTION 8.03. Conditions to the Obligations of LCIF.

 

The obligations of LCIF to consummate the Merger are subject to the satisfaction
or waiver (where permissible) of the following additional conditions:

 

(a)          Representations and Warranties. The representations and warranties
of LCIF II in this Agreement that (i) are not made as of a specific date shall
be true and correct (without giving effect to any limitation as to “materiality”
set forth therein) as of the date of this Agreement and as of the Closing, as
though made on and as of the Closing, and (ii) are made as of a specific date
shall be true and correct (without giving effect to any limitation as to
“materiality” set forth therein) as of such date, in each case except where the
failure of such representations or warranties to be true and correct (without
giving effect to any limitation as to “materiality” or “Material Adverse Effect”
set forth therein) would not have a Material Adverse Effect;

 

(b)          Agreements and Covenants. LCIF II shall have performed, in all
material respects, all obligations and complied with, in all material respects,
all agreements and covenants to be performed and complied with by it under this
Agreement on or prior to the Closing; and

 

12

 

 

(c)          No Material Adverse Effect.  There shall not have occurred any
event, circumstance, change or effect that individually or in the aggregate has
had or is reasonably likely to have a Material Adverse Effect with respect to
LCIF II.

 

ARTICLE IX

TERMINATION

 

SECTION 9.01. Termination.

 

This Agreement may be terminated at any time prior to the Effective Time in
writing (the date of any such termination, the “Termination Date”):

 

(a)          by the mutual written consent of LCIF and LCIF II; or

 

(b)          by either LCIF or LCIF II by written notice to the other party if
any Governmental Authority with jurisdiction over such matters shall have issued
a governmental order permanently restraining, enjoining or otherwise prohibiting
the Merger, and such governmental order shall have become final and
unappealable; provided, however, that the terms of this Section 9.01(b) shall
not be available to any party unless such party shall have used its commercially
reasonable efforts to oppose any such governmental order or to have such
governmental order vacated or made inapplicable to the Merger.

 

SECTION 9.02. Effect of Termination.

 

In the event of termination of this Agreement and abandonment of the Merger and
the other transactions contemplated by this Agreement pursuant to and in
accordance with Section 9.01, this Agreement shall forthwith become void and of
no further force or effect whatsoever and there shall be no liability on the
part of any party, or their respective officers, directors, trustees,
subsidiaries or partners, as applicable, to this Agreement; provided, however,
that nothing contained in this Agreement shall relieve any party to this
Agreement from any liability resulting from or arising out of any material
breach of any agreement or covenant hereunder; provided, further, that
notwithstanding the foregoing, the covenants and other obligations under this
Agreement shall terminate upon the termination of this Agreement, except that
the agreements set forth in Section 9.03, and Article 10 shall survive
termination indefinitely. If this Agreement is terminated as provided herein,
all filings, applications and other submissions made pursuant to this Agreement,
to the extent practicable, shall be withdrawn from the agency or other person to
which they were made.

 

SECTION 9.03. Fees and Expenses.

 

(a)          All costs and expenses incurred in connection with this Agreement
or the transactions contemplated hereby shall be paid by the party incurring
such expenses, whether or not the transactions contemplated by this Agreement
are consummated.

 

13

 

 

ARTICLE X

GENERAL PROVISIONS

 

SECTION 10.01. Non-Survival of Representations and Warranties.

 

The representations and warranties in this Agreement shall terminate at the
Closing or upon the earlier termination of this Agreement.

 

SECTION 10.02. Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person or by a
recognized overnight courier service to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 10.02):

 

if to LCIF:

 

Lepercq Corporate Income Fund L.P.

Lexington Realty Trust

One Penn Plaza

Suite 4015

New York, NY 10119-4015

Fax No: (212) 594-6600

Attn: General Partner

 

if to LCIF II:

 

Lepercq Corporate Income Fund II L.P.

Lexington Realty Trust

One Penn Plaza

Suite 4015

New York, NY 10119-4015

Fax No: (212) 594-6600

Attn: General Partner

 

14

 

 

SECTION 10.03. Severability.

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

SECTION 10.04. Amendment.

 

This Agreement may not be amended except by an instrument in writing signed by
the parties hereto.

 

SECTION 10.05. Entire Agreement; Assignment.

 

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and thereof and supersedes all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and thereof. This Agreement shall not be
assigned by operation of law or otherwise (except to the Surviving Entity).

 

SECTION 10.06. Parties in Interest.

 

This Agreement shall be binding upon and inure solely to the benefit of each
party hereto, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

SECTION 10.07. Specific Performance.

 

The parties hereto agree that irreparable damage would occur in the event any
provision of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or equity.

 

SECTION 10.08. Governing Law.

 

This Agreement shall be governed by, and construed in accordance with, the Laws
of the State of Delaware, regardless of the Laws that might otherwise govern
under applicable principles of conflict of Laws thereof. All actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined exclusively in any Delaware state or federal court. The parties
hereto hereby (a) submit to the exclusive jurisdiction of any Delaware state or
federal court, for the purpose of any action arising out of or relating to this
Agreement brought by any party hereto, and (b) irrevocably waive, and agree not
to assert by way of motion, defense, or otherwise, in any such action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
action is brought in an inconvenient forum, that the venue of the action is
improper, or that this Agreement or the transactions contemplated hereby may not
be enforced in or by any of the above-named courts.

 

15

 

 

SECTION 10.09. Waiver of Jury Trial.

 

Each of the parties hereto hereby waives to the fullest extent permitted by
applicable Law any right it may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement or the transactions contemplated hereby.

 

SECTION 10.10. Headings.

 

The descriptive headings contained in this Agreement are included for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

SECTION 10.11. Counterparts.

 

This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

SECTION 10.12. Mutual Drafting.

 

Each party hereto has participated in the drafting of this Agreement, which each
party acknowledges is the result of extensive negotiations between the parties.

 

[SIGNATURE PAGE FOLLOWS]

 

16

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

LEPERCQ CORPORATE INCOME FUND

L.P.

      By: Lex GP-1 Trust, its sole general partner       By /s/ Patrick Carroll
  Name:  Patrick Carroll   Title:  Vice President      

LEPERCQ CORPORATE INCOME FUND II

L.P.

      By: Lex GP-1 Trust, its sole general partner       By /s/ Patrick Carroll
  Name:  Patrick Carroll   Title:  Vice President

 

The Agreement and the transactions contemplated herein are consented to by the
Majority SLP:

 

SPECIAL LIMITED PARTNERS:

 

/s/ E. Robert Roskind   E. Robert Roskind

 

THE LCP GROUP, L.P.

 

By: Third Lero Corp., general partner

 

By: /s/ E. Robert Roskind     E. Robert Roskind   President

 

 

 

 

Exhibit A

 

FORM OF A&R LCIF PARTNERSHIP AGREEMENT

 

[See Attached]

 

 

 

 

SIXTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

LEPERCQ CORPORATE INCOME FUND L.P.

 

Dated and Effective as of December 30, 2013

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINED TERMS 3     ARTICLE 2 ORGANIZATIONAL MATTERS 16        
SECTION 2.1   Organization 16         SECTION 2.2   LCIF Merger 16        
SECTION 2.3   Name 17         SECTION 2.4   Registered Office and Agent
Principal Office 18         SECTION 2.5   Term 18         ARTICLE 3 PURPOSE 18  
      SECTION 3.1   Purpose and Business 18         SECTION 3.2   Powers 18    
    ARTICLE 4 CAPITAL CONTRIBUTIONS 19         SECTION 4.1   Capital
Contributions of the Partners 19         SECTION 4.2   Issuances of Additional
Partnership Interests 19         ARTICLE 5 DISTRIBUTIONS 20         SECTION 5.1
  Requirement and Characterization of Distributions 20         SECTION 5.2  
Amounts Withheld 22         SECTION 5.3   Distributions Upon Liquidation 22    
    ARTICLE 6 ALLOCATIONS 22         SECTION 6.1   Allocations For Capital
Account Purposes 22         ARTICLE 7 MANAGEMENT AND OPERATIONS OF BUSINESS 23  
      SECTION 7.1   Management 23         SECTION 7.2   Certificate of Limited
Partnership 25         SECTION 7.3   Restrictions on Authority 25        
SECTION 7.4   Reimbursement of LXP 25         SECTION 7.5   Outside Activities
of and Participation in Other Transactions by the General Partner and Initial
Limited Partner 26         SECTION 7.6   Indemnification 27         ARTICLE 8
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS 28         SECTION 8.1  
Management of Business 28         SECTION 8.2   Outside Activities of Additional
Limited Partners 28         SECTION 8.3   Return of Capital 28         SECTION
8.4   Redemption Rights 28         ARTICLE 9 BOOKS, RECORDS, ACCOUNTING AND
REPORTS 31         SECTION 9.1   Records and Accounting 31

 

-i-

 

 

SECTION 9.2   Fiscal Year 31         ARTICLE 10 TAX MATTERS 32         SECTION
10.1   Preparation of Tax Returns 32         SECTION 10.2   Tax Elections 32    
    SECTION 10.3   Tax Matters Partner 32         SECTION 10.4   Withholding 32
        ARTICLE 11 TRANSFERS AND WITHDRAWALS 33         SECTION 11.1   Transfer
33         SECTION 11.2   Transfer of Partnership Interests by the General
Partner and the Initial Limited Partner 33         SECTION 11.3   Additional
Limited Partners' Rights to Transfer 34         SECTION 11.4   Substituted
Additional Limited Partners 34         SECTION 11.5   Assignees 35        
SECTION 11.6   General Provisions 35         ARTICLE 12 ADMISSION OF PARTNERS 36
        SECTION 12.1   Admission of Subsequent Partner 36         SECTION 12.2  
Amendment of Agreement and Certificate of Limited Partnership 36         ARTICLE
13 DISSOLUTION, LIQUIDATION AND TERMINATION 37         SECTION 13.1  
Dissolution 37         SECTION 13.2   Winding Up 37         SECTION 13.3  
Negative Capital Accounts 38         SECTION 13.4   Rights of the Limited
Partners 39         SECTION 13.5   Waiver of Partition 39         ARTICLE 14
AMENDMENT OF PARTNERSHIP AGREEMENT 39         SECTION 14.1   Amendments 39      
  ARTICLE 15 GENERAL PROVISIONS 40         SECTION 15.1   Addresses and Notice
40         SECTION 15.2   Titles and Captions 40         SECTION 15.3   Pronouns
and Plurals 40         SECTION 15.4   Further Action 40         SECTION 15.5  
Binding Effect 40         SECTION 15.6   Waiver 40         SECTION 15.7  
Counterparts 41         SECTION 15.8   Applicable Law 41         SECTION 15.9  
Invalidity of Provisions 41         SECTION 15.10   Entire Agreement 41

 

-ii-

 

 

SECTION 15.11   Certificate of Designation 41

 

  EXHIBIT A PARTNERS’ CONTRIBUTIONS AND PARTNERSHIP INTERESTS A-1         ANNEX
A CERTIFICATE OF DESIGNATION OF SERIES C PREFERRED OPERATING PARTNERSHIP UNITS
Annex A-1         EXHIBIT B CAPITAL ACCOUNT MAINTENANCE B-1         EXHIBIT C
SPECIAL ALLOCATION RULES C-1         EXHIBIT D NOTICE OF REDEMPTION EXHIBIT A-1

 

-iii-

 

 

SIXTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

LEPERCQ CORPORATE INCOME FUND L.P.

 

THIS SIXTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP of LEPERCQ
CORPORATE INCOME FUND L.P., dated and effective as of December 30, 2013
(including the Exhibits and Annexes hereto, this “Agreement”), is entered into
by and among Lex GP-1 Trust (f/k/a/ Lex GP-1, Inc.), a Delaware statutory trust,
as the general partner of the partnership (the “General Partner”), Lex LP-1
Trust (f/k/a/ Lex LP-1, Inc.), a Delaware statutory trust, as the initial
limited partner of the Partnership (the “Initial Limited Partner”), Lexington
Realty Trust, a Maryland statutory real estate investment trust, sole
stockholder of the General Partner and the Initial Limited Partner (“LXP”), the
Persons who have been previously admitted to the Partnership as Special Limited
Partners and are named as such on Exhibit A attached hereto, the Persons who
have been previously admitted to the Partnership as Additional Limited Partners
and are named as such on Exhibit A attached hereto, the Persons who have been
admitted to the Partnership as Partners pursuant to this Agreement upon
consummation of the LCIF Merger (as defined below) and are named as such on
Exhibit A attached hereto, and the Persons who are subsequently admitted to the
Partnership as Partners and are named as such on Exhibit A attached hereto from
time to time as provided herein.

 

WITNESSTH

 

WHEREAS, the original Certificate of Limited Partnership of the Partnership was
filed with the Delaware Secretary (as defined herein) on March 14, 1986 in
connection with the formation of the Partnership (the “Original Certificate”).

 

WHEREAS, the Original Certificate was subsequently amended by the filing with
the Delaware Secretary of the following: (i) that certain Amended and Restated
Certificate of Limited Partnership filed on October 12, 1993, (ii) that certain
Certificate of Amendment to Certificate of Limited Partnership filed on October
26, 2001, (iii) that certain Second Amended and Restated Certificate of Limited
Partnership filed on August 20, 2002, (iv) that certain Certificate of Amendment
to Certificate of Limited Partnership filed on July 24, 2007, (v) that certain
Certificate of Amendment Changing Only the Registered Office or Registered Agent
of a Limited Partnership filed on November 13, 2012, and (vi) that certain
Certificate of Amendment Changing Only the Registered Office or Registered Agent
of a Limited Partnership filed on September 16, 2013.

 

WHEREAS, a limited partnership agreement was entered into by certain of the
Partners as of March 14, 1986, which was subsequently amended and/or amended and
restated from time to time to, among other things, admit Partners under and
pursuant to (i) that certain First Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of October 12, 1993, (ii) that certain
Second Amended and Restated Agreement of Limited Partnership of the Partnership,
dated as of October 12, 1993, (iii) that certain Third Amended and Restated
Agreement of Limited Partnership of the Partnership, dated as of August 1, 1995,
(iv) that certain Fourth Amended and Restated Agreement of Limited Partnership
of the Partnership, dated as of May 22, 1996, (v) that certain Fifth Amended and
Restated Agreement of Limited Partnership of the Partnership, dated as of
December 31, 1996, (vi) that certain Amendment No. 1 to the Fifth Amended and
Restated Agreement of Limited Partnership of the Partnership, dated as of
December 31, 2000, (vii) that certain First Amendment to the Fifth Amended and
Restated Agreement of Limited Partnership of the Partnership, dated and
effective as of June 19, 2003, (viii) that certain Second Amendment to the Fifth
Amended and Restated Agreement of Limited Partnership of the Partnership,
effective as of June 30, 2003, (ix) that certain Third Amendment to the Fifth
Amended and Restated Agreement of Limited Partnership of the Partnership,
effective as of December 31, 2003, (x) that certain Fourth Amendment to the
Fifth Amended and Restated Agreement of Limited Partnership of the Partnership,
dated and effective as of October 28, 2004, (xi) that certain Fifth Amendment to
the Fifth Amended and Restated Agreement of Limited Partnership of the
Partnership, dated and effective as of December 8, 2004, (xii) that certain
Sixth Amendment to the Fifth Amended and Restated Agreement of Limited
Partnership of the Partnership, dated and effective as of January 3, 2005,
(xiii) that certain Seventh Amendment to the Fifth Amended and Restated
Agreement of Limited Partnership of the Partnership, dated and effective as of
November 2, 2005, and (xiv) that certain Eighth Amendment to the Fifth Amended
and Restated Agreement of Limited Partnership of the Partnership, effective as
of March 26, 2009 (collectively, the “Prior LCIF I Agreements”).

 

-1-

 

 

WHEREAS, the original Certificate of Limited Partnership of Lepercq Corporate
Income Fund II L.P. (“LCIF II”) was filed with the Delaware Secretary on January
27, 1987 in connection with the formation of LCIF II (the “Original LCIF II
Certificate”).

 

WHEREAS, the Original LCIF II Certificate was subsequently amended by the filing
with the Delaware Secretary of the following: (i) that certain Amended and
Restated Certificate of Limited Partnership filed on October 12, 1993, (ii) that
certain First Amendment to the Amended and Restated Certificate of Limited
Partnership filed on November 30, 2000, (iii) that certain Certificate of
Amendment to Certificate of Limited Partnership filed on October 26, 2001, (iv)
that certain Second Amended and Restated Certificate of Limited Partnership
filed on August 20, 2002, (v) that certain Certificate of Amendment to
Certificate of Limited Partnership filed on July 24, 2007, (vi) that certain
Certificate of Amendment Changing Only the Registered Office or Registered Agent
of a Limited Partnership filed on November 13, 2012, and (vii) that certain
Certificate of Amendment Changing Only the Registered Agent of a Limited
Partnership filed on September 16, 2013.

 

WHEREAS, a limited partnership agreement was entered into by certain partners of
LCIF II as of January 27, 1987, which was subsequently amended and/or restated
from time to time to, among other things, admit partners under and pursuant to
(i) that certain First Amendment to the First Amended and Restated Agreement of
Limited Partnership of LCIF II, dated as of October 12, 1993, (ii) that certain
Second Amendment to the First Amended and Restated Agreement of Limited
Partnership of LCIF II, dated as of October 12, 1993, (iii) that certain Third
Amendment to the First Amended and Restated Agreement of Limited Partnership of
LCIF II, dated as of January 29, 1998, (iv) that certain Second Amended and
Restated Agreement of Limited Partnership of LCIF II, dated as of August 27,
1998, (v) that certain First Amendment to the Second Amended and Restated
Agreement of Limited Partnership of LCIF II, dated and effective as of June 19,
2003, (vi) that certain Second Amendment to the Second Amended and Restated
Agreement of Limited Partnership of LCIF II, effective as of June 30, 2003,
(vii) that certain Third Amendment to the Second Amended and Restated Agreement
of Limited Partnership of LCIF II, dated and effective as of December 8, 2004,
(viii) that certain Fourth Amendment to the Second Amended and Restated
Agreement of Limited Partnership of LCIF II, dated and effective as of January
3, 2005, (ix) that certain Fifth Amendment to the Second Amended and Restated
Agreement of Limited Partnership of LCIF II, dated as of July 23, 2006, (x) that
certain Sixth Amendment to the Second Amended and Restated Agreement of Limited
Partnership of LCIF II, dated as of December 20, 2006, and (xi) that certain
Seventh Amendment to the Second Amended and Restated Agreement of Limited
Partnership of LCIF II, effective as of March 26, 2009 (collectively, the “Prior
LCIF II Agreements”).

 

-2-

 

 

WHEREAS, on December 23, 2013, the Partnership entered into that certain
Agreement and Plan of Merger, dated as of December [●], 2013 (the “LCIF Merger
Agreement”), by and between the Partnership and LCIF II, pursuant to which LCIF
II merged with and into the Partnership (the “LCIF Merger”), and certain
partners of LCIF II were admitted to the Partnership as partners of the
Partnership and certain Partners acquired additional Partnership Units.

 

WHEREAS, this Sixth Amended and Restated Limited Partnership Agreement of the
Partnership, dated and effective as of December 30, 2013, is entered into, among
other things, to reflect the LCIF Merger and include provisions related to the
admission of the partners in LCIF II as Partners in the Partnership and update,
amend and consolidate into this Agreement the provisions of the Prior Agreements
(as defined herein).

 

ARTICLE 1

DEFINED TERMS

 

The following definitions shall for all purposes be applied to the following
terms used in this Agreement.

 

“12/31/2003 Limited Partners” means a Person admitted to the Partnership as a
12/31/2003 Limited Partner pursuant to the Prior LCIF I Agreements and who is
shown as such on the books and records of the Partnership.

 

“704(c) Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution as determined by the
General Partner using such reasonable method of valuation as it may adopt.
Subject to Exhibit B hereof, the General Partner shall, in its sole and absolute
discretion, use such method as it deems reasonable and appropriate to allocate
the aggregate of the 704(c) Values of Contributed Properties in a single or
integrated transaction among the separate properties on a basis proportional to
their respective fair market values.

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.

 

“Additional Limited Partner Redemption Right” shall have the meaning set forth
in Section 8.4 hereof.

 

“Additional Limited Partners” means the Special Limited Partners, the Property
Limited Partners, the Red Butte Limited Partners, the Expansion Limited
Partners, the Phoenix I Limited Partners, the Warren Limited Partners, the
Pacific Place Limited Partners, Savannah Limited Partners, the Anchorage Limited
Partner, the Dubuque Limited Partners, the Columbia Limited Partners, the LPM
Limited Partners, the 12/31/2003 Limited Partners, the Montgomery Limited
Partners, the Westport Limited Partners, the Phoenix II Limited Partners, the
Scannell Limited Partners, and any other limited partner admitted to the
Partnership pursuant to Section 4.2.A.

 

“Additional Redeeming Partner” shall have the meaning set forth in Section 8.4
hereof.

 

-3-

 

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Partnership Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition
of Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner's Adjusted Capital Account as of the
end of the relevant Partnership Year.

 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Exhibit B hereof.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such Person.

 

“Agreed Value” means (i) the 704(c) Value of such property or other
consideration in the case of any Contributed Property as of the time of its
contribution to the Partnership, reduced by any liabilities either assumed by
the Partnership upon such contribution or to which such property is subject when
contributed, and (ii) in the case of any property distributed to a Partner by
the Partnership, the Partnership's Carrying Value of such property at the time
such Property is distributed, reduced by any indebtedness either assumed by such
Partner upon such distribution or to which such property is subject at the time
of distribution under Section 752 of the Code and the Regulations thereunder.

 

“Agreement” means this Sixth Amended and Restated Agreement of Limited
Partnership (including all Exhibits and Annexes hereto), as it may be amended,
supplemented or restated from time to time.

 

“Allocation Percentage” shall have the meaning set forth in Section 7.4 hereof.

 

“Anchorage Limited Partner” means a Person admitted to the Partnership as an
Anchorage Limited Partner pursuant to the Prior LCIF I Agreements and who is
shown as such on the books and records of the Partnership.

 

“Anchorage Limited Partner Interest” means a Partnership Interest of an
Anchorage Limited Partner in the Partnership representing a fractional part of
the Partnership Interests of all Anchorage Limited Partners and includes any and
all benefits to which the holder of such a Partnership Interest may be entitled
as provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. An Anchorage Limited
Partner Interest may be expressed as a number of Partnership Units.

 

“Assignee” means a Person to whom one or more Partnership Units held by an
Additional Limited Partner have been transferred in a manner permitted under
this Agreement, but who has not become a Substituted Additional Limited Partner
and who has the rights set forth in Section 11.5 hereof.

 

-4-

 

 

“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Capital Account” means the Capital Account maintained for a Partner pursuant to
Exhibit B hereof.

 

“Capital Contributions” means, with respect to any Partner, any cash, cash
equivalents or the Agreed Value of Contributed Property which such Partner
contributes or is deemed to contribute to the Partnership pursuant to Section
4.1 or 4.2 hereof.

 

“Capital Event” means the sale, refinancing or other disposition of a
Partnership asset outside the ordinary course of the Partnership's business.

 

“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the 704(c) Value of such property reduced (but not below zero) by all
Depreciation with respect to such property charged to the Partners' Capital
Accounts and (ii) with respect to any other Partnership property, the adjusted
basis of such property for federal income tax purposes, all as of the time of
determination. The Carrying Value of any property shall be adjusted from time to
time in accordance with Exhibit B hereof, and to reflect changes, additions or
other adjustments to the Carrying Value for dispositions and acquisitions of
Partnership properties, as deemed appropriate by the General Partner.

 

“Cash Consideration” shall have the meaning set forth in Section 2.2 hereof.

 

“Cash Consideration LT” shall have the meaning set forth in Section 2.2 hereof.

 

“Cash Redeeming Limited Partner” means a Westport Redeeming Partner and any
other Limited Partner determined to be a Cash Redeeming Limited Partner by the
General Partner upon admission to the Partnership pursuant to Section 4.2.A
hereof or otherwise determined to be a Cash Redeeming Limited Partner by the
General Partner as permitted hereby.

 

“Cash Redemption Amount” shall mean an amount equal to the product of (i) the
number of Partnership Units offered for redemption by a Cash Redeeming Limited
Partner, multiplied by (ii) sum of (a) the average Daily Market Price of the
REIT Shares for the twenty (20) Business Days preceding the Specified Redemption
Date multiplied by (b) the Redemption Factor.

 

“Certificate” means the Certificate of Limited Partnership relating to the
Partnership filed in the office of the Delaware Secretary, as amended from time
to time in accordance with the terms hereof and the Act.

 

“Certificate of Designation” shall have the meaning set forth in Section 15.11
hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

 

-5-

 

 

“Columbia Limited Partner” means a Person admitted to the Partnership as a
Columbia Limited Partner pursuant to the Prior LCIF I Agreements and who is
shown as such on the books and records of the Partnership.

 

“Columbia Limited Partner Interest” means a Partnership Interest of a Columbia
Limited Partner in the Partnership representing a fractional part of the
Partnership Interests of all Columbia Limited Partners and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Columbia Limited
Partner Interest may be expressed as a number of Partnership Units.

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed or deemed contributed
to the Partnership. Once the Carrying Value of a Contributed Property is
adjusted pursuant to Exhibit B hereof, such property shall no longer constitute
a Contributed Property for purposes of Exhibit B hereof, but shall be deemed an
Adjusted Property for such purposes.

 

“Daily Market Price” means the price of REIT Shares on the relevant date,
determined (a) on the basis of the last reported trading price of REIT Shares as
reported on the NYSE, or if the REIT Shares are not then listed on the NYSE, as
reported on such national securities exchange upon which the REIT Shares are
listed, or (b) if there is no reported sale or trade on the day in question, on
the basis of the average of the closing bid and asked quotations regular way so
reported, or (c) if REIT Shares are not listed on the NYSE or on any national
securities exchange, on the basis of the high bid and low asked quotations
regular way on the day in question in the over-the-counter market as reported by
the National Association of Securities Dealers Automated Quotation System, or,
if not so quoted, as reported by the National Quotation Bureau, Incorporated, or
a similar organization.

 

“Declaration of Trust” means the Declaration of Trust of LXP, as amended or
restated from time to time.

 

“Delaware Secretary” means the Secretary of State of the State of Delaware.

 

“Depreciation” means, for each fiscal year, an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the General Partner.

 

“Effective Date” shall mean December 30, 2013, the date of the filing of the
LCIF Merger Certificate with the Delaware Secretary.

 

“Effective Time” shall mean 4:00 p.m., on December 30, 2013, as provided in the
LCIF Merger Certificate filed with the Delaware Secretary.

 

“Expansion Limited Partner” means a Person admitted to the Partnership as an
Expansion Limited Partner pursuant to the Prior LCIF I Agreements and who is
shown as such on the books and records of the Partnership.

 

-6-

 

 

“Expansion Limited Partner Interest” means a Partnership Interest of an
Expansion Limited Partner in the Partnership representing a fractional part of
the Partnership Interests of all Expansion Limited Partners and includes any and
all benefits to which the holder of such a Partnership Interest may be entitled
as provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. An Expansion Limited
Partner Interest may be expressed as a number of Partnership Units.

 

“General Partner” shall have the meaning set forth in the introductory paragraph
of this Agreement and includes any successor general partner of the Partnership
admitted as such in accordance with this Agreement.

 

“General Partner Interest” means a Partnership Interest held by the General
Partner that is a general partner interest. A General Partner Interest shall be
expressed as a number of Partnership Units.

 

“Holders” shall have the meaning set forth in Section 2.2 hereof.

 

“Immediate Family” means, with respect to any natural Person, such natural
Person's spouse and such natural Person's natural or adoptive parents,
descendants, nephews, nieces, brothers, and sisters.

 

“Incapacity” or “Incapacitated” means (i) as to any individual Partner, death,
total physical disability or entry by a court of competent jurisdiction
adjudicating him incompetent to manage his Person or his estate; (ii) as to any
corporation which is a Partner, the filing of a certificate of dissolution, or
its equivalent, for the corporation or the revocation of its charter; (iii) as
to any partnership which is a Partner, the dissolution and commencement of
winding up of the partnership; (iv) as to any estate which is a Partner, the
distribution by the fiduciary of the estate's entire interest in the
Partnership; (v) as to any trustee of a trust which is a Partner, the
termination of the trust (but not the substitution of a new trustee); or (vi) as
to any Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any Bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner, (c) the Partner
executes and delivers a general assignment for the benefit of the Partner's
creditors, (d) the Partner files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Partner in any proceeding of the nature described in clause (b) above, (e) the
Partner seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Partner or for all or any substantial part of the
Partner's properties, (f) any proceeding seeking liquidation, reorganization or
other relief of or against such Partner under any bankruptcy, insolvency or
other similar law now or hereafter in effect has not been dismissed within one
hundred twenty (120) days after the commencement thereof, (g) the appointment
without the Partner's consent or acquiescence of a trustee, receiver or
liquidator for the assets of the Partner which such appointment has not been
vacated or stayed within ninety (90) days of such appointment, or (h) an
appointment referred to in clause (g) is not vacated within ninety (90) days
after the expiration of any such stay.

 

-7-

 

 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of his
status as (A) the General Partner, or (B) a director or officer of the
Partnership, the General Partner, the Initial Limited Partner or LXP, and (ii)
such other Persons (including Affiliates of the Partnership, the General
Partner, the Initial Limited Partner or LXP) as the General Partner may
designate from time to time (whether before or after the event giving rise to
potential liability), in its sole and absolute discretion.

 

“Initial Limited Partner” shall have the meaning set forth in the introductory
paragraph of this Agreement and includes any successor admitted as such in
accordance with this Agreement.

 

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

 

“LCIF II” shall have the meaning ascribed to such term in the Recitals hereof.

 

“LCIF II Partnership Agreement” means the Second Amended and Restated Agreement
of Limited Partnership of Lepercq Corporate Income Fund II L.P., a Delaware
limited partnership, as amended.

 

“LCIF II Units” shall have the meaning set forth in Section 2.2 hereof.

 

“LCIF Merger” shall have the meaning ascribed to such term in the Recitals
hereof.

 

“LCIF Merger Agreement” shall have the meaning ascribed to such term in the
Recitals hereof.

 

“LCIF Merger Certificate” means the Certificate of Merger of the Partnership,
dated December 30, 2013, filed in the office of the Delaware Secretary on
December 30, 2013 pursuant to the LCIF Merger Agreement.

 

“LCP” means The LCP Group, L.P.

 

“Level B(2) Limited Partner” means any Limited Partner determined to be a Level
B(2) Limited Partner by the General Partner upon admission to the Partnership
pursuant to Section 4.2.A hereof or otherwise determined to be a Level B(2)
Limited Partner by the General Partner as permitted hereby.

 

“Limited Partner Interest” means a Partnership Interest held by a Limited
Partner in the Partnership that is a limited partner interest. A Limited Partner
Interest shall be expressed as a number of Partnership Units.

 

“Limited Partners” means the Initial Limited Partners, the Special Limited
Partners and the other Additional Limited Partners.

 

“Liquidating Events” shall have the meaning set forth in Section 13.1 hereof.

 

“Liquidator” shall have the meaning set forth in Section 13.2 hereof.

 

“LP Supplement” shall have the meaning set forth in Section 4.2 hereof.

 

“LPM Limited Partner” means a Person admitted to the Partnership as an LPM
Limited Partner pursuant to the Prior LCIF I Agreements and who is shown as such
on the books and records of the Partnership.

 

-8-

 

 

“LPM Limited Partner Interest” means a Partnership Interest of an LPM Limited
Partner in the Partnership representing a fractional part of the Partnership
Interests of all LPM Limited Partners and includes any and all benefits to which
the holder of such a Partnership Interest may be entitled as provided in this
Agreement, together with all obligations of such Person to comply with the terms
and provisions of this Agreement. An LPM Limited Partner Interest may be
expressed as a number of Partnership Units.

 

“LXP” means Lexington Realty Trust (f/k/a/ Lexington Corporate Properties,
Inc.), a Maryland statutory real estate investment trust which is the sole
stockholder of the General Partner and the Initial Limited Partner.

 

“Merger Consideration” shall have the meaning set forth in Section 2.2 hereof.

 

“Montgomery Limited Partner” means a Person admitted to the Partnership as a
Montgomery Limited Partner pursuant to the Prior LCIF I Agreements and who is
shown as such on the books and records of the Partnership.

 

“Montgomery Limited Partner Interest” means a Partnership Interest of a
Montgomery Limited Partner in the Partnership representing a fractional part of
the Partnership Interests of all Montgomery Limited Partners and includes any
and all benefits to which the holder of such a Partnership Interest may be
entitled as provided in this Agreement, together with all obligations of such
Person to comply with the terms and provisions of this Agreement. A Montgomery
Limited Partner Interest may be expressed as a number of Partnership Units.

 

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership's items of income and gain for such taxable period over the
Partnership's items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Exhibit B. Once an item of income, gain, loss or deduction that has been
included in the initial computation of Net Income is subjected to the special
allocation rules in Exhibit C, Net Income or the resulting Net Loss, whichever
the case may be, shall be recomputed without regard to such item.

 

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership's items of loss and deduction for such taxable period over the
Partnership's items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Exhibit B. Once an item of income, gain, loss or deduction that has been
included in the initial computation of Net Loss is subjected to the special
allocation rules in Exhibit C, Net Loss or the resulting Net Income, whichever
the case may be, shall be recomputed without regard to such item.

 

“Nonrecourse Built-In Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 2.B of Exhibit C if such properties were
disposed of in a taxable transaction in full satisfaction of such liabilities
and for no other consideration.

 

“Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Partnership Year
shall be determined in accordance with the rules of Regulations Section
1.704-2(c).

 

-9-

 

 

“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.752-1(a)(2).

 

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit D to this Agreement.

 

“NYSE” means the New York Stock Exchange.

 

“Operating Cash Flow” means, for any period, operating revenue from leases on
real property investments, partnership distributions with respect to
partnerships in which the Partnership has interests, and interest on uninvested
funds and other cash investment returns, less operating expenses, capital
expenditures and regularly scheduled principal and interest payments (exclusive
of balloon payments due at maturity) on outstanding mortgage and other
indebtedness. The General Partner may, in its discretion, reduce Operating Cash
Flow for any period by an amount determined by the General Partner to be
necessary to fund reserves required by the Partnership.

 

“Original Certificate” shall have the meaning ascribed to such term in the
Recitals hereof.

 

“Original LCIF II Certificate” shall have the meaning ascribed to such term in
the Recitals hereof.

 

“Pacific Place Limited Partner” means a Person admitted to the Partnership as a
Pacific Place Limited Partner pursuant to the Prior LCIF I Agreements and who is
shown as such on the books and records of the Partnership.

 

“Pacific Place Limited Partner Interest” means a Partnership Interest of a
Pacific Place Limited Partner in the Partnership representing a fractional part
of the Partnership Interests of all Pacific Place Limited Partners and includes
any and all benefits to which the holder of such a Partnership Interest may be
entitled as provided in this Agreement, together with all obligations of such
Person to comply with the terms and provisions of this Agreement. A Pacific
Place Limited Partner Interest may be expressed as a number of Partnership
Units.

 

“Partner” means a General Partner, the Initial Limited Partner, any Special
Limited Partner or any Additional Limited Partner and “Partners” means the
General Partner, the Limited Partner, the Special Limited Partners and any
Additional Limited Partners.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations Section
1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“Partnership” means Lepercq Corporate Income Fund L.P., a Delaware limited
partnership, together with its predecessors in interest.

 

-10-

 

 

“Partnership Interest” means an ownership interest in the Partnership
representing a Capital Contribution by a Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Partnership Interest
shall be expressed as a number of Partnership Units.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations Section
1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as any net
increase or decrease in Partnership Minimum Gain, for a Partnership Year shall
be determined in accordance with the rules of Regulations Section 1.704-2(d).

 

“Partnership Record Date” means the record date established by the General
Partner for the distribution of Operating Cash Flow pursuant to Section 5.1
hereof, which record date shall be the same as the record date established by
LXP for a distribution to its stockholders of some or all of such distribution.

 

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to Sections 4.1 and 4.2.

 

“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.

 

“Percentage Interest” means, as to a Partner, its interest in the Partnership as
determined by dividing the Partnership Units owned by such Partner by the total
number of Partnership Units then outstanding and as specified in Exhibit A
attached hereto, as such Exhibit may be amended from time to time.

 

“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

 

“Phoenix I Limited Partner” means a Person admitted to the Partnership as a
Phoenix I Limited Partner pursuant to the Prior LCIF I Agreements and who is
shown as such on the books and records of the Partnership.

 

“Phoenix I Limited Partner Interest” means a Partnership Interest of a Phoenix I
Limited Partner in the Partnership representing a fractional part of the
Partnership Interests of all Phoenix I Limited Partners and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Phoenix I Limited
Partner Interest may be expressed as a number of Partnership Units.

 

“Phoenix II Limited Partner” means a Person admitted to the Partnership as a
Phoenix II Limited Partner pursuant to the Prior LCIF II Agreements and the LCIF
Merger and who is shown as such on the books and records of the Partnership.

 

“Phoenix II Limited Partner Interest” means a Partnership Interest of a Phoenix
II Limited Partner in the Partnership representing a fractional part of the
Partnership Interests of all Phoenix II Limited Partners and includes any and
all benefits to which the holder of such a Partnership Interest may be entitled
as provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Phoenix II Limited
Partner Interest may be expressed as a number of Partnership Units.

 

-11-

 

 

“Prior Agreements” means the Prior LCIF I Agreements and the Prior LCIF II
Agreements.

 

“Prior LCIF I Agreements” shall have the meaning ascribed to such term in the
Recitals hereof.

 

“Prior LCIF II Agreements” shall have the meaning ascribed to such term in the
Recitals hereof.

 

“Property Limited Partner” means a Person admitted to the Partnership as a
Property Limited Partner pursuant to the Prior LCIF I Agreements and who is
shown as such on the books and records of the Partnership.

 

“Property Limited Partner Interest” means a Partnership Interest of a Property
Limited Partner in the Partnership representing a fractional part of the
Partnership Interests of all Property Limited Partners and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Property Limited
Partner Interest may be expressed as a number of Partnership Units.

 

“Recapture Income” means any gain recognized by the Partnership upon the
disposition of any property or asset of the Partnership, which gain is
characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

 

“Red Butte Limited Partner” means a Person admitted to the Partnership as a Red
Butte Limited Partner pursuant to the Prior LCIF I Agreements and who is shown
as such on the books and records of the Partnership.

 

“Red Butte Limited Partner Interest” means a Partnership Interest of a Red Butte
Limited Partner in the Partnership representing a fractional part of the
Partnership Interests of all Red Butte Limited Partners and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Red Butte Limited
Partner Interest may be expressed as a number of Partnership Units.

 

“Redeeming Partner” shall mean either a Special Redeeming Partner or an
Additional Redeeming Partner, as the case may be.

 

“Redemption Amount” means the number of REIT Shares equal to the product of the
number of Partnership Units offered for redemption by a Redeeming Partner,
multiplied by the Redemption Factor; provided that in the event the General
Partner issues to all holders of REIT Shares rights, options, warrants or
convertible or exchangeable securities entitling the stockholders to subscribe
for or purchase REIT Shares, or any other securities or property (collectively,
the “rights”) then the Redemption Amount shall also include such rights that a
holder of that number of REIT Shares would be entitled to receive.

 

-12-

 

 

“Redemption Factor” means 1.126, provided that in the event that LXP (i)
declares or pays a dividend on its outstanding REIT Shares in REIT Shares or
makes a distribution to all holders of its outstanding REIT Shares in REIT
Shares, (ii) subdivides its outstanding REIT Shares, or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Redemption
Factor shall be adjusted by multiplying the Redemption Factor in effect
immediately before such event by a fraction, the numerator of which shall be the
number of REIT Shares issued and outstanding on the record date for such
dividend, distribution, subdivision or combination (assuming for such purposes
that such dividend, distribution, subdivision or combination has occurred as of
such time), and the denominator of which shall be the actual number of REIT
Shares (determined without the above assumption) issued and outstanding on the
record date for such dividend distribution, subdivision or combination. Any
adjustment to the Redemption Factor (x) with respect to clause (i) of the
immediately preceding sentence, shall become effective immediately after the
effective date of such event retroactive to the day after the record date, if
any, for such event, and (y) with respect to clauses (ii) or (iii) of the
immediately preceding sentence, shall become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event.

 

“Redemption Right” shall mean either the Special Limited Partner Redemption
Right or the Additional Limited Partner Redemption Right, as the case may be.

 

“Regulations” means the Income Tax Regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

 

“REIT” means a real estate investment trust under Section 856 of the Code.

 

“REIT Dividend Limited Partner Unit Distribution Amounts” means such amounts of
distributions for each REIT Dividend Limited Partner Unit that is equal to (x)
the amount of cash distributions made in respect of one REIT Share outstanding
on any given date multiplied by (y) the Redemption Factor on the applicable
record date, such amount of REIT Dividend Limited Partner Unit Distribution
Amounts being adjusted from time to time in accordance with the Redemption
Factor.

 

“REIT Dividend Limited Partner Units” shall mean those Partnership Units issued
to REIT Dividend Limited Partners pursuant to Section 4.1 and 4.2.

 

“REIT Dividend Limited Partners” means the Special Limited Partners, the
Property Limited Partners, the Dubuque Limited Partners, the Pacific Place
Limited Partners, the Phoenix I Limited Partners, the Savannah Limited Partners,
the Anchorage Limited Partners, the Columbia Limited Partners, the LPM Limited
Partners, the 12/31/2003 Limited Partners, the Montgomery Limited Partners, the
Westport Limited Partners, the Scannell Limited Partners and any other Limited
Partner determined to be a REIT Dividend Limited Partner by the General Partner
upon admission to the Partnership pursuant to Section 4.2.A hereof or otherwise
determined to be a REIT Dividend Limited Partner by the General Partner as
permitted hereby.

 

“REIT Share” shall mean a common share of LXP, $.0001 par value. A REIT Share
shall also mean an excess share of LXP, $.0001 par value, issued in exchange or
upon conversion of a common share of LXP under the circumstances contemplated by
the Declaration of Trust.

 

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 2.B(i)(1) or 2.B(ii)(1) of Exhibit C to eliminate Book-Tax Disparities.

 

-13-

 

 

“Savannah Limited Partner” means a Person admitted to the Partnership as a
Savannah Limited Partner pursuant to the Prior LCIF I Agreements and who is
shown as such on the books and records of the Partnership.

 

“Savannah Limited Partner Interest” means a Partnership Interest of a Savannah
Limited Partner in the Partnership representing a fractional part of the
Partnership Interests of all Savannah Limited Partners and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Savannah Limited
Partner Interest may be expressed as a number of Partnership Units.

 

“Scannell Limited Partner” means a Person admitted to the Partnership as a
Scannell Limited Partner pursuant to the Prior LCIF II Agreements and the LCIF
Merger and who is shown as such on the books and records of the Partnership.

 

“Scannell Limited Partner Interest” means a Partnership Interest of a Scannell
Limited Partner in the Partnership representing a fractional part of the
Partnership Interests of all Scannell Limited Partners and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Scannell Limited
Partner Interest may be expressed as a number of Partnership Units.

 

“Series C Preferred Units” means a series of preferred Partnership Units
designated as “Series C Preferred Units.”

 

“Shared Debt” means certain of LXP’s corporate level borrowings for which the
Partnership is a co-borrower, co-obligor or guarantor.

 

“Special Limited Partner” means a Person admitted to the Partnership as a
Special Limited Partner pursuant to the Prior Agreements or as a result of the
LCIF Merger, and who is shown as such on the books and records of the
Partnership.

 

“Special Limited Partner Interest” means a Partnership Interest of the Special
Limited Partners in the Partnership representing a fractional part of the
Partnership Interests of all Special Limited Partners and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Special Limited
Partner Interest may be expressed as a number of Partnership Units.

 

“Special Limited Partner Redemption Right” shall have the meaning set forth in
Section 8.4 hereof.

 

“Special Redeeming Partner” shall have the meaning set forth in Section 8.4
hereof.

 

“Specified Redemption Date” means the tenth (10th) Business Day after receipt by
the General Partner and LXP of a Notice of Redemption.

 

“Subsequent Partner” means a Person admitted to the Partnership as a Partner
after the date hereof through the sale or issuance by the Partnership of
additional Partnership Interests and not through the transfer of existing
Partnership Interests.

 

-14-

 

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which a majority of (i) the voting power of the voting equity
securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by such Person.

 

“Substituted Additional Limited Partner” means a Person who is admitted as an
Additional Limited Partner to the Partnership pursuant to Section 11.4.

 

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.

 

“Unit Consideration” shall have the meaning set forth in Section 2.2 hereof.

 

“Unit Consideration LT” shall have the meaning set forth in Section 2.2 hereof.

 

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the fair market value of
such property (as determined under Exhibit B hereof) as of such date, over (ii)
the Carrying Value of such property (prior to any adjustment to be made pursuant
to Exhibit B hereof) as of such date.

 

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Exhibit B hereof) as of
such date, over (ii) the fair market value of such property (as determined under
Exhibit B hereof) as of such date.

 

“Warren Limited Partner” means a Person admitted to the Partnership as a Warren
Limited Partner pursuant to the Prior LCIF II Agreements and the LCIF Merger and
who is shown as such on the books and records of the Partnership.

 

“Warren Limited Partner Interest” means a Partnership Interest of a Warren
Limited Partner in the Partnership representing a fractional part of the
Partnership Interests of all Warren Limited Partners and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Warren Limited Partner
Interest may be expressed as a number of Partnership Units.

 

“Westport Limited Partner” means a Person admitted to the Partnership as a
Westport Limited Partner pursuant to the Prior LCIF I Agreements and who is
shown as such on the books and records of the Partnership.

 

-15-

 

 

ARTICLE 2

ORGANIZATIONAL MATTERS

 

SECTION 2.1           Organization

 

A.           The Partnership is a limited partnership formed pursuant to the
provisions of the Act and upon the terms and conditions set forth in the Prior
Agreements and is currently operating under the terms and conditions of this
Agreement. The Partners hereby amend and restate the Prior Agreements in their
entirety as of the date hereof to reflect the LCIF Merger and the other terms
set forth herein. Except as expressly provided herein to the contrary, the
rights and obligations of the Partners and the administration and termination of
the Partnership shall be governed by the Act. The Partnership Interest of each
Partner shall be personal property for all purposes.

 

SECTION 2.2           LCIF Merger

 

A.           The General Partner, in its capacity as the general partner of the
Partnership, and LCIF II, with the approval of the holders of a majority of the
outstanding Partnership Units held by the Special Limited Partners of each of
the Partnership and LCIF II, authorized and approved the LCIF Merger and
executed and delivered to the other party the LCIF Merger Agreement. At the
Effective Time, (i) LCIF II merged with and into the Partnership, whereupon the
separate existence of LCIF II ceased and (ii) the Partnership continued as the
surviving limited partnership of the LCIF Merger.

 

B.           At the Effective Time, by virtue of the LCIF Merger and without any
action on the part of the holders (“Holders”) of Partnership Units in the
Partnership or partnership units in LCIF II (“LCIF II Units”):

  

(1)Each LCIF II Unit issued and outstanding immediately prior to the Effective
Time was automatically converted into the right to receive the following merger
consideration (the “Merger Consideration”): (i) an amount of cash (the “Cash
Consideration”), payable in United States Dollars, equal to the product of (A)
the closing price of a REIT Share (as defined in the LCIF II Partnership
Agreement) on the New York Stock Exchange, on the Effective Date multiplied by
(B) the Redemption Factor (as defined in the LCIF II Partnership Agreement), for
each of the Holders of LCIF II Units as of the Effective Time who either (1) is
not an Accredited Investor (as defined in the LCIF Merger Agreement) and
delivers a Cash Consideration letter of transmittal attached as Exhibit B to the
LCIF Merger Agreement (“Cash Consideration LT”) to LCIF and LXP on or prior to
February 1, 2014 or (2) fails to deliver a Cash Consideration LT or a Unit
Consideration LT (defined below) to the Partnership and LXP on or prior to
February 1, 2014, and (ii) Partnership Units on a one for one basis having the
rights and privileges set forth in this Agreement (the “Unit Consideration”),
for Holders of LCIF II Units as of the Effective Time who are Accredited
Investors and deliver a Unit Consideration letter of transmittal in the form of
Exhibit C attached to the LCIF Merger Agreement (a “Unit Consideration LT”) to
the Partnership and LXP on or prior to February 1, 2014; with each general
partner interest in LCIF II converting into a General Partner Interest in the
Partnership, each limited partner interest in LCIF II (held by a Holder who has
the right to receive the Unit Consideration) converting into an equivalent
Limited Partner Interest in the Partnership, including the Initial Limited
Partner’s initial limited partner interest in LCIF II converting into an
equivalent Initial Limited Partner Interest in the Partnership, the special
limited partner interest of each special limited partner in LCIF II (held by a
Holder who has the right to receive the Unit Consideration) converting into an
equivalent Special Limited Partner Interest in the Partnership, and the
additional limited partner interest of each other additional limited partner in
LCIF II (held by a Holder who has the right to receive the Unit Consideration)
converting into an equivalent Additional Limited Partner Interest in the
Partnership having terms and conditions consistent with the additional limited
partner interest of such additional limited partner in LCIF II; and each
preferred partnership unit designated as “Series C Preferred Units” of LCIF II
converting into a preferred Partnership Unit in the designated “Series C
Preferred Units” of the Partnership, in each case as set forth in this
Agreement.

 

-16-

 

 

(2)Each Holder of LCIF II Units who receives the Unit Consideration shall, by
virtue of the LCIF Merger and effective as of the Effective Time, be admitted to
the Partnership as a limited partner of the Partnership in respect of the
Partnership Units comprising its Unit Consideration pursuant to the LCIF Merger
Agreement and in accordance with Section 17-301(b)(3) of the Act and as
reflected in this Agreement.

 

(3)Holders of LCIF II Units shall (i) not be entitled to any further
distributions from LCIF II and (ii) to the extent that they receive the Unit
Consideration shall be entitled to receive future distributions from the
Partnership in accordance with this Agreement beginning with the distribution
for the quarter ending December 31, 2013.

 

C.           (1)       From and after the Effective Time, (i) the Holders of the
LCIF II Units issued and outstanding immediately prior to the Effective Time
shall cease to have any rights with respect to such LCIF II Units except as
otherwise provided in the LCIF Merger Agreement or by law, (ii) the LCIF II
Units shall be deemed to represent only the right to receive the applicable
Merger Consideration, and (iii) the transfer books of LCIF II will be closed and
there will be no further registration of transfers of LCIF II Units that were
issued and outstanding prior to the Effective Date.

 

(2)         In order to receive the Merger Consideration described herein,
Holders of LCIF II Units shall be required to deliver a duly completed and
executed Cash Consideration LT or Unit Consideration LT, as applicable, to the
Partnership and LXP. Upon receipt by the Partnership of a duly completed and
executed Cash Consideration LT or Unit Consideration LT, as applicable, from a
Holder of LCIF II, such Holder shall be entitled to receive, at the later of (x)
the Effective Time, or (y) following receipt from such Holder of a duly
completed and executed Cash Consideration LT or Unit Consideration LT, as
applicable, the Merger Consideration either in the form of the Cash
Consideration, or, if such Holder timely delivers a Unit Consideration LT, in
the form of the Unit Consideration.

 

D.           All Partnership Units outstanding immediately prior to the
Effective Time shall remain issued and outstanding with no change thereto,
subject to the terms and conditions of this Agreement.

 

SECTION 2.3           Name

 

The name of the Partnership is Lepercq Corporate Income Fund L.P. The
Partnership's business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of the General Partner or
any Affiliate thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or
similar words or letters shall be included in the Partnership's name where
necessary for the purposes of complying with the laws of any jurisdiction that
so requires. The General Partner in its sole and absolute discretion may change
the name of the Partnership at any time.

 

-17-

 

 

SECTION 2.4           Registered Office and Agent Principal Office

 

The address of the registered office of the Partnership in the State of Delaware
is located at 2711 Centerville Road, Suite 400, City of Wilmington, County of
New Castle, Delaware 19808, and the registered agent for service of process on
the Partnership in the State of Delaware at such registered office is
Corporation Service Company. The principal office of the Partnership is located
at One Penn Plaza, Suite 4015, New York, New York 10119-4015, and may be changed
to such other place as the General Partner may from time to time designate. The
Partnership may maintain offices at such other place or places within or outside
the State of Delaware as the General Partner deems advisable.

 

SECTION 2.5           Term

 

The term of the Partnership commenced on March 14, 1986, the date the
Certificate was initially filed in the office of the Delaware Secretary in
accordance with the Act and shall continue indefinitely, unless the Partnership
is dissolved sooner pursuant to the provisions of Article 13 or as otherwise
provided by law.

 

ARTICLE 3

PURPOSE

 

SECTION 3.1           Purpose and Business

 

The purpose and nature of the business to be conducted by the Partnership is (i)
to conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act; provided that such business shall be limited to
and conducted in such a manner as to permit LXP at all times to be classified as
a REIT, unless LXP ceases to qualify as a REIT for reasons other than the
conduct of the business of the Partnership, (ii) to enter into any partnership,
joint venture or other similar arrangement to engage in any of the foregoing or
to own interests in any entity engaged in any of the foregoing and (iii) to do
anything necessary or incidental to the foregoing. In connection with the
foregoing, and without limiting LXP's right in its sole discretion to cease
qualifying as a REIT, the Partners acknowledge that LXP's status as a REIT
inures to the benefit of all the Partners and not solely to LXP.

 

SECTION 3.2           Powers

 

A. The Partnership shall be empowered to do any and all acts and things
necessary, appropriate, proper, advisable, incidental to or convenient for the
furtherance and accomplishment of the purposes and business described herein and
for the protection and benefit of the Partnership; provided that the Partnership
shall not take, or refrain from taking, any action which, in the judgment of
LXP, in its sole and absolute discretion, (i) could adversely affect the ability
of LXP to continue to qualify as a REIT under Section 856 and 857 of the Code,
(ii) could subject LXP to any additional taxes under any Section of the Code or
(iii) could violate any law or regulation of any governmental body or agency
having jurisdiction over LXP or its securities, unless such action (or inaction)
shall have been specifically consented to by LXP in writing.

 

-18-

 

 

B. Notwithstanding anything to the contrary that may be contained herein, the
Partnership had and continues to have the power and authority to execute,
acknowledge, verify, deliver, file and record any and all documents and
instruments, including the LCIF Merger Agreement and the LCIF Merger
Certificate, and to perform any and all acts required by applicable law or which
were or may be necessary or advisable in order to give effect to the
consummation of the LCIF Merger.

 

C. Notwithstanding anything to the contrary that may be contained herein, Shared
Debt shall be allocated among LXP and the Partnership based on their gross
rental revenues as ultimately determined by LXP. Nothing herein shall impact any
joint and several liability or any guaranty, as applicable, with respect to such
Shared Debt.

 

ARTICLE 4

CAPITAL CONTRIBUTIONS

 

SECTION 4.1           Capital Contributions of the Partners

 

As of the date of this Agreement, (i) the Partners shall be deemed to have made
the Capital Contributions set forth in Exhibit A to this Agreement and (ii) each
Partner shall own Partnership Units in the amount set forth for such Partner in
Exhibit A and shall have a Percentage Interest in the Partnership as set forth
for such Partner in Exhibit A, which Percentage Interest shall be adjusted in
Exhibit A from time to time by the General Partner to the extent necessary to
reflect accurately redemptions, Capital Contributions, Capital Events, the
issuance of additional Partnership Units or similar events having an effect on a
Partner's Percentage Interest. Except as provided in Sections 4.2 and 10.4, the
Partners shall have no obligation to make any additional Capital Contributions
or loans to the Partnership.

 

SECTION 4.2           Issuances of Additional Partnership Interests

 

A.           The General Partner is hereby authorized to cause the Partnership
from time to time to issue to the Partners or other Persons additional
Partnership Units or other Partnership Interests in one or more classes, or one
or more series of any of such classes, with such designations, preferences and
relative, participating, optional or other special rights, powers and duties,
including rights, powers and duties senior to existing Partnership Interests and
Partnership Units, all as shall be determined by the General Partner in its sole
and absolute discretion, including, without limitation, (i) the allocations of
items of Partnership income, gain, loss, deduction and credit to each such class
or series of Partnership Interests and Partnership Units, (ii) the right of each
such class or series of Partnership Interests and Partnership Units to share in
Partnership distributions, (iii) the redemption rights, if any, of each such
class or series of Partnership Interests and Partnership Units, (iv) the rights
of each such class or series of Partnership Interests and Partnership Units upon
dissolution and liquidation of the Partnership and (v) any other terms,
designations, preferences, rights, powers and duties of each such class or
series of Partnership Interests and Partnership Units, in each case as set forth
in a supplement to this Agreement (an “LP Supplement”), which shall be deemed to
amend and supplement this Agreement and form a part hereof as if set forth
directly herein.         

 

B.           Notwithstanding any provision of Section 4.2.A to the contrary, no
such additional Partnership Units or other Partnership Interests shall be issued
to the General Partner, the Initial Limited Partner, LXP or any of their
Subsidiaries unless

 

-19-

 



 

(1)(a) the additional Partnership Interests are issued in connection with an
issuance of shares of LXP, which shares have designations, preferences and other
rights, all such that the economic interests are substantially similar to the
designations, preferences and other rights of the additional Partnership
Interests issued to the General Partner, the Initial Limited Partner, LXP or any
of their Subsidiaries in accordance with Section 4.2.A, and (b) LXP through the
General Partner or the Initial Limited Partner makes a Capital Contribution to
the Partnership of a corresponding amount from the proceeds raised in connection
with the issuance of such shares of LXP;

 

(2)the additional Partnership Interests are General Partner Interests or Limited
Partner Interests issued in consideration for a contribution by the General
Partner, the Initial Limited Partner, LXP or any of their Subsidiaries of cash
or other assets and the number of Partnership Units issued does not exceed the
amount of such cash or the Agreed Value of such contributed assets divided by
the Daily Market Price of the REIT Shares on the date such Capital Contribution
is effective; or

 

(3)the additional Partnership Interests are issued to all Partners in proportion
to their respective Percentage Interests.

  

ARTICLE 5

DISTRIBUTIONS

 

SECTION 5.1           Requirement and Characterization of Distributions

 

A.           General. The General Partner shall distribute quarterly an amount
equal to 100% of the Operating Cash Flow generated by the Partnership during
such quarter to the Partners, who are Partners on the Partnership Record Date
with respect to such quarter in accordance with the remainder of this Section
5.1: provided, that in no event may a Partner receive a distribution of
Operating Cash Flow with respect to a Partnership Unit if such Partner is
entitled to receive a distribution out of such Operating Cash Flow with respect
to a REIT Share for which such Partnership Unit has been redeemed or exchanged.

 

B.           Distributions of Operating Cash Flow shall first be made to the
following Partners in the following manner:

 

(1)         First, to the following Partners pro rata in accordance with their
respective rights to distributions as set forth herein (including for the
avoidance of doubt the LP Supplements hereto):

 

a.REIT Dividend Limited Partners. For purposes of this Section 5.1, each REIT
Dividend Limited Partner (other than LCP) shall be entitled to receive
distributions with respect to each Partnership Unit held by such REIT Dividend
Limited Partner equal to the REIT Dividend Limited Partner Unit Distribution
Amount.

 

-20-

 



 

b.Red Butte Limited Partners. Each Red Butte Limited Partner's share of
Operating Cash Flow (other than LCP, in its capacity as a Red Butte Limited
Partner) shall be limited to a cash distribution of $0.27 per Partnership Unit
per quarter ($1.08 per Partnership Unit per annum) commencing with the quarter
when such Red Butte Limited Partner was admitted to the Partnership, provided,
that if LXP reduces its dividend below $1.08 per REIT Share per annum since such
admission then the distribution to which each Red Butte Limited Partner is
entitled shall be reduced by the percentage reduction in the LXP dividend.

 

c.Expansion Limited Partners. Each Expansion Limited Partner’s share of
Operating Cash Flow (other than LCP, in its capacity as an Expansion Limited
Partner) shall be limited to a cash distribution of $0.28 per Partnership Unit
per quarter ($1.12 per Partnership Unit per annum) commencing with the quarter
when such Expansion Limited Partner was admitted to the Partnership, provided,
that if LXP reduces its dividend below $1.12 per REIT Share per annum since such
admission then the distribution to which each Expansion Limited Partner is
entitled shall be reduced by the percentage reduction in the LXP dividend.

 

d.Phoenix II Limited Partners and Warren Limited Partners. The Phoenix II
Limited Partners and Warren Limited Partners (excluding LCP, in its capacity as
a Phoenix II Limited Partner) shall receive a share of Operating Cash Flow equal
to a cash distribution of $0.29 per Partnership Unit per quarter ($1.16 per
Partnership Unit per annum) commencing with the quarter when such Phoenix II
Limited Partners and Warren Limited Partners were admitted to the Partnership,
provided, that if LXP reduces its dividend below $1.16 per REIT Share per annum
since such admission then the distribution to which such Phoenix II Limited
Partners and Warren Limited Partners are entitled shall be reduced by the
percentage reduction in the LXP dividend, and provided, further, that if LXP
increases its dividend above $1.16 per REIT Share per annum since such admission
then the distributions to which such Phoenix II Limited Partners and Warren
Limited Partners are entitled shall be increased by the percentage increase in
the LXP dividend.

 

(2)         Second, to LCP in its capacity as an Additional Limited Partner and
the Level B(2) Limited Partners, pro rata in accordance with their respective
rights to distributions as set forth in this Section 5.1.B(2) (including for the
avoidance of doubt the LP Supplements hereto):

  

a.LCP shall be entitled to receive distributions with respect to each
Partnership Unit equal to the distributions per Unit of the specified type of
Additional Limited Partner with respect to which LCP received and holds such
Units, including as a Special Limited Partner, REIT Dividend Limited Partner,
Red Butte Limited Partner, Expansion Limited Partner and Phoenix II Limited
Partner.

 

b.Each Level B(2) Limited Partner shall be entitled to receive distributions
with respect to each Partnership Unit held by such Level B(2) Limited Partner
equal to the REIT Dividend Limited Partner Unit Distribution Amounts (calculated
as if it were a REIT Dividend Limited Partner for purposes thereof).

 

-21-

 

 

(3)         Last, any remaining amount, to the General Partner and Initial
Limited Partner, pro rata in accordance with their respective Percentage
Interests, determined as a percentage of total Partnership Units held by the
General Partner and Initial Limited Partner.

 

SECTION 5.2           Amounts Withheld

 

All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.4 hereof with respect to any allocations, payment
or distribution to the Partners or the Assignees shall be treated as amounts
distributed to the Partners or the Assignees pursuant to Section 5.1 for all
purposes under this Agreement.

 

SECTION 5.3           Distributions Upon Liquidation

 

Proceeds from a Terminating Capital Transaction, and any other cash received or
reductions in reserves made after commencement of the liquidation of the
Partnership, shall be distributed to the Partners in accordance with Section
13.2.

 

ARTICLE 6

ALLOCATIONS

 

SECTION 6.1           Allocations For Capital Account Purposes

 

For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership's items of income, gain, loss
and deduction (computed in accordance with Exhibit B hereof) shall be allocated
among the Partners in each taxable year (or portion thereof) as provided herein
below.

 

A.    Net Income. After giving effect to the special allocations set forth in
Exhibit C, allocations of Net Income (or items thereof) shall be made in the
following manner:

 

a.First, to the Additional Limited Partners (excluding LCP and the Level B(2)
Limited Partners), each in their capacity as a specified type of Additional
Limited Partner (e.g., REIT Dividend Limited Partner, Property Limited Partners,
Special Limited Partners, Red Butte Limited Partners, Expansion Limited
Partners, the Phoenix II Limited Partners and the Warren Limited Partners, pro
rata in accordance with and to the extent of their relative rights to
distributions as set forth herein,

 

b.Second, to LCP and the Level B(2) Limited Partners in their capacity as an
Additional Limited Partner (in accordance with and to the extent of its rights
to distributions in its capacity as a specified type of Additional Limited
Partner (e.g., as a Special Limited Partner, REIT Dividend Limited Partner, Red
Butte Limited Partner, and so forth)), pro rata in accordance with and to the
extent of their relative rights to distributions, as set forth herein, and

 

c.then to the General Partner and the Initial Limited Partner in accordance with
their respective Percentage Interests (determined as a percentage of total
Partnership Units held by the General Partner and the Initial Limited Partner);

 

-22-

 

 

provided, that, each Additional Limited Partner will be allocated taxable income
in an amount equal to the cash distributions received pursuant to Section 5.1
hereof.

 

B.           Net Losses. After giving effect to the special allocations set
forth in Exhibit C, 100% of the Net Losses shall be allocated to the General
Partner and the Initial Limited Partner in accordance with their respective
Percentage Interests (determined as a percentage of total Partnership Units held
by the General Partner and the Initial Limited Partner).

 

C.           Certain Allocations. For purposes of Regulation Section
1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of the amount of Partnership Minimum Gain and
the total amount of Nonrecourse Built-In Gain shall be allocated first to
account for any income or gain to be allocated to the Additional Limited
Partners pursuant to Sections 2.B and 2.D of Exhibit C and the allocations
herein, and then among the Partners in accordance with their respective
Percentage Interests, or as is otherwise permissible in accordance with
Regulation Section 1.752-3(a)(3). For the avoidance of doubt, this Section and
any other applicable provision of this Agreement, including any Exhibits hereof
or thereof, shall be interpreted as specifying the allocations of excess
Nonrecourse Liabilities, as determined by the General Partner from time to time,
that are intended to reflect the Partners’ respective shares of Partnership
profits for purposes of Regulation Section 1.752-3(a)(3).

 

ARTICLE 7

MANAGEMENT AND OPERATIONS OF BUSINESS

 

SECTION 7.1           Management

 

A.           Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership are and shall
be exclusively vested in the General Partner. The Limited Partners shall not
have any right to participate in or exercise control or management power over
the business and affairs of the Partnership. The General Partner may not be
removed by the Limited Partners. In addition to the powers now or hereafter
granted to a general partner of a limited partnership under applicable law or
which are granted to the General Partner under any other provision of this
Agreement, the General Partner, subject to Section 7.3 hereof, shall have full
power and authority to do all things deemed necessary or desirable by it to
conduct the business of the Partnership, to exercise all powers set forth in
Section 3.2 hereof and to effectuate the purposes set forth in Section 3.1
hereof, including, without limitation:

 

(1)         the execution, acknowledgement, verification, delivery, filing and
recording, for and in the name of the Partnership, and, to the extent necessary,
the General Partner and the Initial Limited Partner, of any and all documents
and instruments, including the LCIF Merger Agreement and the performance of any
and all acts required by applicable law or which GP-1 deems necessary or
advisable in order to give effect to the consummation of the LCIF Merger;

 

-23-

 

 

(2)         the making of any expenditures, the lending, borrowing or guarantee
of money (including, without limitation, making prepayments on loans and
borrowing money to permit the Partnership to make distributions to its Partners
in such amounts as will permit LXP (so long as LXP qualifies as a REIT) in
general, including, without limitation, to avoid the payment of any federal
income tax (including, for this purpose, any excise tax pursuant to Section 4981
of the Code), to make distributions to its stockholders sufficient to permit LXP
to maintain REIT status), the incurrence of inter-company indebtedness and the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities;

 

(3)         the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any assets of the Partnership or the merger or
other combination of the Partnership with or into another entity (all of the
foregoing subject to any prior approval only to the extent required by Section
7.3 hereof);

 

(4)         the use of the assets of the Partnership for any purpose consistent
with the terms of this Agreement and on any terms the General Partner sees fit,
and the making of capital contributions or loans to its Subsidiaries;

 

(5)         the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership;

 

(6)         the negotiation, execution and performance of any contracts,
conveyances or other instruments that the General Partner considers useful or
necessary to the conduct of the Partnership's operations or the implementation
of the General Partner's powers under this Agreement;

 

(7)         the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;

 

(8)         the formation of, or acquisition of an interest in, and the
contribution of property to, any further limited or general partnerships,
limited liability companies or joint ventures that the General Partner deems
desirable;

 

(9)         the undertaking of any action in connection with the Partnership's
direct or indirect investment in its Subsidiaries or any other Person
(including, without limitation, the contribution or loan of funds by the
Partnership to such Persons);

 

(10)        the determination of the fair market value of any Partnership
property distributed in kind using such reasonable method of valuation as the
General Partner may adopt;

 

(11)        the exercise, directly or indirectly, through any attorney-in-fact
acting under a general or limited power of attorney, of any right, including the
right to vote, appurtenant to any asset or investment held by the Partnership;
and

 

(12)        the making, execution and delivery of any and all deeds, leases,
notes, deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the General Partner for the accomplishment of any of the powers of
the General Partner enumerated in this Agreement.

 

B.           At all times from and after the date hereof, the General Partner
may cause the Partnership to obtain and maintain (i) casualty, liability and
other insurance on the properties of the Partnership and (ii) liability
insurance for the Indemnitees hereunder.

 

-24-

 

 

C.           At all times from and after the date hereof, the General Partner
may cause the Partnership to establish and maintain any and all reserves,
working capital accounts and other cash or similar balances in such amounts as
the General Partner, in its sole discretion, deems appropriate and reasonable
from time to time.

 

D.           In exercising its authority under this Agreement, the General
Partner may, but shall not be obligated to, take into account the tax
consequences to any Partner of any action taken by it. The General Partner and
the Partnership shall not, however, have liability to an Additional Limited
Partner under any circumstances as a result of an income tax liability incurred
by such Additional Limited Partner as a result of an action (or inaction) by the
General Partner pursuant to its authority under this Agreement.

 

E.           Notwithstanding anything to the contrary that may be contained
herein, the General Partner may allocate Shared Debt among LXP and the
Partnership based on their gross rental revenues as ultimately determined by
LXP. Nothing herein shall impact any joint and several liability or any
guaranty, as applicable, with respect to such Shared Debt.

 

SECTION 7.2           Certificate of Limited Partnership

 

To the extent that such action is determined by the General Partner to be
reasonable and necessary or appropriate, the General Partner shall file
amendments to the Certificate and do all the things to maintain the Partnership
as a limited partnership (or a partnership in which the limited partners have
limited liability) under the laws of the State of Delaware and each other state,
or the District of Columbia, in which the partnership may elect to do business
or own property. The General Partner shall use all reasonable efforts to cause
to be filed such other certificates or documents as may be reasonable and
necessary or appropriate for the formation, continuation, qualification and
operation of a limited partnership (or a partnership in which the limited
partners have limited liability to the extent provided by applicable law) in the
State of Delaware and any other state, or the District of Columbia, in which the
Partnership may elect to do business or own property.

 

SECTION 7.3           Restrictions on Authority

 

Without the consent of holders of a majority of the outstanding Partnership
Units held by the Special Limited Partners, the General Partner may not consent
to the Partnership participating in any merger, consolidation or other
combination with or into another Person or sale of all or substantially all of
its assets.

 

SECTION 7.4           Reimbursement of LXP

 

A.           Except as provided in this Section 7.4 and elsewhere in this
Agreement (including the provisions of Articles 5 and 6 regarding distributions,
payments and allocations to which it may be entitled), the General Partner shall
not be compensated for its services as general partner of the Partnership.

 

B.           LXP and the General Partner shall be reimbursed on a monthly basis,
or such other basis as LXP may determine in its sole and absolute discretion,
for all expenses LXP incurs relating to the ownership and operation of, or for
the benefit of, the Partnership; provided that the allocation of such
reimbursement for all joint administrative expenses shall be based on the
relative proportion that the gross revenues of LXP and its consolidated
Subsidiaries (other than the Partnership and its consolidated Subsidiaries)
bears to the gross revenues of the Partnership and its consolidated Subsidiaries
(the “Allocation Percentage”). Such reimbursements shall be in addition to any
reimbursement to LXP or the General Partner as a result of indemnification
pursuant to Section 7.6 hereof.

-25-

 

 



 

C.           LXP shall also be reimbursed by the Partnership for the Allocation
Percentage of all expenses LXP incurs relating to the reorganization of LXP, the
Partnership, the General Partner and the Limited Partner, and any other issuance
of REIT Shares pursuant to Section 4.2 hereof.

 

D.           In the event that LXP shall elect to purchase from stockholders
REIT Shares pursuant to any stock repurchase program or for the purpose of
delivering such REIT Shares to satisfy an obligation under Section 8.4 of this
Agreement, any dividend reinvestment program adopted by LXP, any employee stock
purchase plan adopted by LXP, or any other similar obligation or arrangement
undertaken by LXP in the future, the purchase price paid by LXP for such REIT
Shares and any other expenses incurred by LXP in connection with such purchase
shall be considered expenses of the Partnership and shall be reimbursed to LXP
to such extent, subject to the condition that, if such REIT Shares are sold, the
General Partner shall contribute to the Partnership, through the General or
Limited Partner, any proceeds received by the General Partner for such REIT
Shares (provided that REIT Shares delivered to an Additional Limited Partner in
exchange for Partnership Units pursuant to Section 8.4 shall not be considered a
sale of REIT Shares for such purpose).

 

SECTION 7.5           Outside Activities of and Participation in Other
Transactions by the General Partner and Initial Limited Partner

 

Without the consent of holders of a majority of the outstanding Partnership
Units held by the Special Limited Partners, LXP agrees that it will not (i)
permit the General Partner or the Initial Limited Partner to issue additional
shares of capital stock, as applicable, of the General Partner or the Initial
Limited Partner (other than to LXP or a wholly-owned Subsidiary of LXP), (ii)
assign, sell, pledge, hypothecate or otherwise transfer any outstanding shares
of capital stock in the General Partner or in the Initial Limited Partner (other
than to LXP or a wholly-owned Subsidiary of LXP), (iii) permit the General
Partner or the Initial Limited Partner to incur any indebtedness (other than
inter-company indebtedness) or to engage in any business other than to hold and
own the Partnership Interests in the Partnership or (iv) allow or consent to any
merger, consolidation or other combination of the General Partner or the Initial
Limited Partner with or into another Person (other than LXP or a wholly-owned
Subsidiary of LXP) or the sale of all or substantially all of its assets.
Notwithstanding the foregoing, nothing contained herein shall limit the
activities of LXP and its Subsidiaries (other than the General Partner and the
Initial Limited Partner) or shall prevent the General Partner from serving as a
general partner in Lexington Tennessee Holdings L.P. or any activities related
thereto that would otherwise require the consent of the holders of a majority of
the outstanding Partnership Units held by the Special Limited Partners pursuant
to this Section 7.5.

 

-26-

 

 

SECTION 7.6           Indemnification

 

A.           The Partnership shall indemnify and hold harmless each Indemnitee
from and against any and all losses, claims, damages, liabilities, joint or
several, expenses (including, without limitation, attorney's fees and other
legal fees and expenses), judgments, fines, settlements, and other amounts
arising from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative, that relate to the Mergers or to the
operations of the Partnership as set forth in this Agreement in which such
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise; provided that the Partnership shall not indemnify an Indemnitee for
such Indemnitee's breach of duty of loyalty to the Partnership or for acts or
omissions not taken by the Indemnitee in good faith or which involve intentional
misconduct or a knowing violation of law or in which such Indemnitee received an
improper personal benefit. The General Partner is hereby authorized and
empowered, on behalf of the Partnership, to enter into one or more indemnity
agreements consistent with the provisions of this Section 7.6 in favor of any
Indemnitee having or potentially having liability for any such indebtedness. It
is the intention of this Section 7.6.A that the Partnership indemnify each
Indemnitee to the fullest extent permitted under the Act. The termination of any
proceeding by judgment, order or settlement does not create a presumption that
the Indemnitee did not meet the requisite standard of conduct set forth in this
Section 7.6.A. The termination of any proceeding by conviction of an Indemnitee
or upon a plea of nolo contendere or its equivalent by an Indemnitee, or an
entry of an order of probation against an Indemnitee prior to judgment, creates
a rebuttable presumption that such Indemnitee acted in a manner contrary to that
specified in this Section 7.6.A with respect to the subject matter of such
proceeding.

 

B.           Reasonable expenses incurred by an Indemnitee who is a party to a
proceeding may be paid or reimbursed by the Partnership in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee's good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in Section 7.6.A has been met and (ii) a written undertaking by or on
behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

 

C.           The indemnification provided by this Section 7.6 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise.

 

D.           The Partnership may, but shall not be obligated to, purchase and
maintain insurance on behalf of any of the Indemnitees and such other Persons as
the General Partner shall determine against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Partnership's activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

 

E.           In no event may an Indemnitee subject any of the Partners to
personal liability by reason of the indemnification provisions set forth in this
Agreement.

 

F.           The provisions of this Section 7.6 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons. Any
amendment, modification or repeal of this Section 7.6 or any provision hereof
shall be prospective only and shall not in any way affect the limitations on the
Partnership's liability to any Indemnitee under this Section 7.6 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

-27-

 

 

ARTICLE 8

 

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

 

SECTION 8.1           Management of Business

 

The Limited Partners and Assignees shall not take part in the operation,
management or control of the Partnership's business, transact any business in
the Partnership's name or have the power to sign documents for or otherwise bind
the Partnership. The transaction of any such business by the General Partner,
any of its Affiliates or any officer, director, employee, partner, agent or
trustee of the General Partner, the Partnership or any of their Affiliates, in
their capacity as such, shall not affect, impair or eliminate the limitations on
the liability of the Limited Partners or Assignees under this Agreement.

 

SECTION 8.2           Outside Activities of Additional Limited Partners

 

Neither the Partnership nor any Partners shall have any rights by virtue of this
Agreement in any business ventures of any Additional Limited Partner or
Assignee. None of the Additional Limited Partners nor any other Person shall
have any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person (other than the
General Partner and the Initial Limited Partner to the extent expressly provided
herein) and such Person shall have no obligation pursuant to this Agreement or
otherwise to offer any interest in any such business ventures to the
Partnership, any Additional Limited Partner or any such other Person, even if
such opportunity is of a character which, if presented to the Partnership, any
Additional Limited Partner, or such other Person, could be taken by such Person.

 

SECTION 8.3           Return of Capital

 

Except pursuant to the right of redemption set forth in Section 8.4, no Partner
shall be entitled to the withdrawal or return of his Capital Contribution,
except to the extent of distributions made pursuant to this Agreement or upon
termination of the Partnership as provided herein.

 

SECTION 8.4           Redemption Rights

 

A.            Subject to Section 8.4.C, each Special Limited Partner shall have
the right (the “Special Limited Partner Redemption Right”) to require the
Partnership to redeem on a Specified Redemption Date all or a portion of the
Partnership Units held by such Special Limited Partner for the Redemption Amount
to be delivered by the Partnership. The Special Limited Partner Redemption Right
shall be exercised pursuant to a Notice of Redemption delivered to the General
Partner and LXP by the Special Limited Partner who is exercising the Special
Limited Partner Redemption Right (the “Special Redeeming Partner”). A Special
Limited Partner may not exercise the Redemption Right for fewer than one
thousand (1,000) Partnership Units or, if such Special Limited Partner holds
fewer than one thousand (1,000) Partnership Units, all of the Partnership Units
held by such Special Limited Partner. The Special Redeeming Partner shall have
no right, with respect to any Partnership Units so redeemed, to receive any
distributions paid after the Specified Redemption Date. The Assignee of any
Special Limited Partner may exercise the rights of such Special Limited Partner
pursuant to this Section 8.4, and such Special Limited Partner shall be deemed
to have assigned such rights to such Assignee and shall be bound by the exercise
of such rights by such Special Limited Partner's Assignee. In connection with
any exercise of such rights by such Assignee on behalf of such Special Limited
Partner, the Redemption Amount shall be delivered by the Partnership directly to
such Assignee and not to such Special Limited Partner.

 

-28-

 

 

B.           Subject to Section 8.4.D, on any Specified Redemption Date, each
Additional Limited Partner (other than a Special Limited Partner) shall have the
right (the “Additional Limited Partner Redemption Right”) to require the
Partnership to redeem on such Specified Redemption Date, the Partnership Units
held by such Additional Limited Partner for the Redemption Amount to be
delivered by the Partnership; provided, however, that such Additional Redeeming
Partner (as defined below) must redeem a number of Partnership Units equal to at
least the lesser of (i) 1,000 Partnership Units, or (ii) all of the Partnership
Units held by such Partner. The Additional Limited Partner Redemption Right
shall be exercised pursuant to a Notice of Redemption delivered to the General
Partner and LXP by the Additional Limited Partner who is exercising the
redemption right (the “Additional Redeeming Partner”). The Additional Redeeming
Partner shall have no right, with respect to any Partnership Units so redeemed,
to receive any distributions paid after the Specified Redemption Date. The
Assignee of any Additional Limited Partner may exercise the rights of such
Additional Limited Partner pursuant to this Section 8.4.B, and such Additional
Limited Partner shall be deemed to have assigned such rights to such Assignee
and shall be bound by the exercise of such rights by such Additional Limited
Partner's Assignee. In connection with any exercise of such rights by such
Assignee on behalf of such Additional Limited Partner, the Redemption Amount or
Cash Redemption Amount, if applicable, shall be delivered by the Partnership
directly to such Assignee and not to such Additional Limited Partner.

 

Notwithstanding any other provision herein, the Partnership may deliver the Cash
Redemption Amount, instead of the Redemption Amount, in connection with any
Additional Limited Partner Redemption Right by a Cash Redeeming Limited Partner.

 

C.           LXP entered into a Guaranty Agreement with the Partnership,
pursuant to which LXP guaranteed the obligations of the Partnership under
Section 8.4.A and arranged for the delivery, if the Partnership is unable, of
the Redemption Amount on the Specified Redemption Date, whereupon LXP or, if
specified by LXP, the General Partner shall acquire the Partnership Units
offered for redemption by the Special Redeeming Partner and shall be treated for
all purposes of this Agreement as the owner of such Partnership Units. Each of
the Special Redeeming Partner, LXP, the Partnership, and the General Partner
shall treat the transaction between LXP and the Special Redeeming Partner as a
sale of the Special Redeeming Partner's Partnership Units to LXP or the General
Partner, as the case may be, for federal income tax purposes. Each Special
Redeeming Partner agrees to execute such documents as LXP or the General Partner
may reasonably require in connection with the issuance of REIT Shares upon
exercise of the Special Limited Partner Redemption Right.

 

D.           LXP entered into a Guaranty Agreement with the Partnership (and its
successors), pursuant to which LXP guaranteed the obligations of the Partnership
under Section 8.4.B to pay the Redemption Amount or the Cash Redemption Amount,
if applicable, on the Specified Redemption Date, whereupon the Partnership shall
acquire the Partnership Units offered for redemption by the Additional Redeeming
Partners. Each of the Additional Redeeming Partners, LXP, the Partnership, and
the General Partner shall treat the transaction between LXP and the Additional
Redeeming Partner as a sale of the Additional Redeeming Partner's Partnership
Units to LXP or the General Partner, as the case may be, for federal income tax
purposes. Each Additional Redeeming Partner agrees to execute such documents as
the Partnership may reasonably require in connection with the issuance of REIT
Shares upon exercise of the Additional Limited Partner Redemption Right.

 

-29-

 

 

E.           Following the date that at least 50% of the Partnership Units held
by the Special Limited Partners immediately following October 12, 1993 have been
redeemed in accordance with the provisions of Section 8.4, LXP or the General
Partner may require the remaining Special Limited Partners to redeem their
Partnership Units for the Redemption Amount to be delivered by the Partnership.
The right of LXP or the General Partner under this Section 8.4.E shall be
exercised pursuant to a notice delivered to all remaining Special Limited
Partners. Such redemption shall be effective on the date specified in the
notice, which date shall be at least 30 days after the notice is sent to the
Special Limited Partners.

 

At any time that (i) LXP shall be considering a sale of all or substantially all
of its assets, or a merger, consolidation, stock issuance, stock redemption or
other similar transaction that would result in a change in the beneficial
ownership of LXP by 50% or more, or (ii) the Partnership shall be considering a
sale of all or substantially all of its assets or a merger, consolidation, or
issuance or redemption of partnership interests which would result in a change
in the beneficial ownership of the Partnership’s capital or profits of 50% or
more, then the General Partner shall have the right to redeem the Partnership
Units held by all, but not less than all, of the Additional Limited Partners
(other than the Special Limited Partners) for the Redemption Amount provided
that such redemption is contingent upon the completion of such transaction. In
such event, the General Partner shall provide notice to the Limited Partners and
such Limited Partners shall be required to surrender their Partnership Units for
cancellation. The rights of such Additional Limited Partners shall be limited to
the receipt of the Redemption Amount.

 

F.           Subject to the limitations imposed by the Securities Act of 1933
and the rules and regulations promulgated thereunder and by the U.S. Securities
and Exchange Commission, the Partnership covenants to use its commercially
reasonable efforts to cause the registration of any REIT Shares issued in
connection with a redemption in such a manner as is required so that the REIT
Shares issued in connection with such redemption are freely transferable. In
connection with any REIT Shares delivered to any Additional Limited Partner upon
the redemption of Partnership Units held by such Additional Limited Partner, it
is intended that such Additional Limited Partner be able to resell publicly such
REIT Shares pursuant to the provisions of Rule 144 under the Securities Act of
1933, but without the need to comply with the holding period requirements of
Rule 144(d). To the extent that counsel to LXP reasonably determines that
resales of any such REIT Shares cannot be made pursuant to the provisions of
Rule 144, and without the need to comply with the holding period requirements of
Rule 144(d), LXP agrees, at its sole cost and expense, if requested by Special
Limited Partners representing a majority of the Partnership Units (including
REIT Shares delivered upon exchange of such Partnership Units) held by such
Special Limited Partners, or by Additional Limited Partners representing a
majority of the Partnership Units (including REIT Shares delivered upon the
exchange of such Partnership Units) held by such class of Additional Limited
Partners, to include REIT Shares that may be (or already have been) acquired by
any Special Limited Partner or any Additional Limited Partner, as the case may
be, in an effective registration statement under the Securities Act of 1933;
provided that LXP's obligations to include such REIT Shares in such an effective
registration statement shall be conditioned upon Special Limited Partners
representing a majority of the Partnership Units (including REIT Shares
delivered upon exchange of such Partnership Units) held by such Special Limited
Partners or, where applicable, by Additional Limited Partners representing a
majority of the Partnership Units (including REIT Shares delivered upon the
exchange of such Partnership Units) held by such class of Additional Limited
Partners, agreeing to be bound by a customary registration rights agreements to
be prepared by LXP. In addition, any Additional Limited Partner whose REIT
Shares are included in such registration statement must also agree to be bound
by the terms and provisions of a registration rights agreement.

 

-30-

 

 

G.           Notwithstanding the provisions of Section 8.4.A, Section 8.4.B,
Section 8.4.C and Section 8.4.D, a Subsequent Partner shall not be entitled to
exercise the Redemption Right pursuant to Section 8.4.A or Section 8.4.B if the
delivery of REIT Shares to such Subsequent Partner on the Specified Redemption
Date would be prohibited under the Declaration of Trust and shall be subject in
any event to the issuance of REIT Shares being in compliance with all applicable
Federal and State securities laws.

 

H.           Notwithstanding any other provision of this Agreement, upon the
occurrence of a Capital Event prior to a Specified Redemption Date, the proceeds
of which are distributed to the Partners, and ultimately proportionately to the
shareholders of LXP, the Percentage Interest of each Partner shall, from the
date of such Capital Event, be equal to (i) the product of (a) such Partner's
Percentage Interest prior to such Capital Event and (b) the difference between
(x) the fair market value of the assets of the Partnership and (y) any amounts
distributed to such Partner as a result of the Capital Event, divided by (ii)
the fair market value of the assets of the Partnership after such distribution.
The General Partner shall adjust the number of Partnership Units owned by each
Partner to appropriately reflect the adjustments made by this Section 8.4.H.

 

Notwithstanding anything in this Section or this Agreement to the contrary, the
Partnership and LXP may, upon receipt of a timely Notice of Redemption from a
Westport Limited Partner and in their sole and absolute discretion, delay the
redemption of a Westport Redeeming Partner’s Partnership Units for a period of
not more than thirty (30) days after the applicable Specified Redemption Date to
comply with federal securities laws.

 

ARTICLE 9

 

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

SECTION 9.1           Records and Accounting

 

The General Partner shall keep or cause to be kept at the principal office of
the Partnership those records and documents required to be maintained by the Act
and other books and records deemed by the General Partner to be appropriate with
respect to the Partnership's business. The books of the Partnership shall be
maintained, for financial and tax reporting purposes, on an accrual basis in
accordance with generally accepted accounting principles as determined by the
General Partner, or on such other basis as the General Partner determines to be
necessary or appropriate.

 

SECTION 9.2           Fiscal Year

 

The fiscal year of the Partnership shall be the calendar year.

 

-31-

 

 

ARTICLE 10

 

TAX MATTERS

 

SECTION 10.1         Preparation of Tax Returns

 

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use all reasonable efforts to furnish, within two-hundred and ten (210) days of
the close of each taxable year, the tax information reasonably required by the
Additional Limited Partners for federal and state income tax reporting purposes.

 

SECTION 10.2         Tax Elections

 

Except as otherwise provided herein, the General Partner shall, in its sole and
absolute discretion, determine whether to make any available election pursuant
to the Code; provided that the General Partner shall make the election under
Section 754 of the Code in accordance with applicable Regulations thereunder.
The General Partner shall have the right to seek to revoke any such elections
(including, without limitation, the election under Section 754 of the Code) upon
the General Partner's determination in its sole and absolute discretion that
such revocation is in the best interests of the Partners.

 

SECTION 10.3         Tax Matters Partner

 

A.           The General Partner shall be the “tax matters partner” of the
Partnership for federal income tax purposes. The tax matters partner is
authorized but not required, to take any action on behalf of the Partners of the
Partnership in connection with any tax audit or judicial review proceeding to
the extent permitted by law.

 

B.           The taking of any action and the incurring of any expense by the
tax matters partner in connection with any such audit or proceeding, except to
the extent required by law, is a matter in the sole and absolute discretion of
the tax matters partner and the provisions relating to indemnification of the
General Partner set forth in Section 7.7 of this Agreement shall be fully
applicable to the tax matters partner in its capacity as such.

 

C.           Subject to Section 7.4 hereof, the tax matters partner shall
receive no compensation for its services. All third party costs and expenses
incurred by the tax matters partner in performing its duties as such (including
legal and accounting fees and expenses) shall be borne by the Partnership.
Nothing herein shall be construed to restrict the Partnership from engaging an
accounting firm to assist the tax matters partner in discharging its duties
hereunder, so long as the compensation paid by the Partnership for such services
is reasonable.

 

SECTION 10.4         Withholding

 

Each Additional Limited Partner hereby authorizes the Partnership to withhold
from or pay on behalf of or with respect to such Additional Limited Partner any
amount of federal, state, local, or foreign taxes that the General Partner
determines that the Partnership is required to withhold or pay with respect to
any amount distributable or allocable to such Additional Limited Partner
pursuant to this Agreement. Any amount paid on behalf of or with respect to an
Additional Limited Partner shall constitute a loan by the Partnership to such
Additional Limited Partner which loan shall be repaid by such Additional Limited
Partner within fifteen (15) days after notice from the General Partner that such
payment must be made unless (i) the Partnership withholds such payment from a
distribution which would otherwise be made to such Additional Limited Partner or
(ii) the General Partner determines, in its sole and absolute discretion, that
such payment may be satisfied out of the available funds of the Partnership
which would, but for such payment, be distributed to Additional Limited Partner.
Any amounts withheld pursuant to the foregoing clauses (i) or (ii) shall be
treated as having been distributed to such Additional Limited Partner. Any
amounts payable by a Limited Partner hereunder shall bear interest at the base
rate on corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, such interest to accrue
from the date such amount is due (i.e., fifteen (15) days after demand) until
such amount is paid in full.

 

-32-

 

 

ARTICLE 11

 

TRANSFERS AND WITHDRAWALS

 

SECTION 11.1         Transfer

 

A.            The term “transfer,” when used in this Article 11 with respect to
a Partnership Unit, shall be deemed to refer to a transaction by which a Partner
purports to assign all or any part of its Partnership Interest to another
Person, and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise.
The term “transfer” when used in this Article 11 does not include any redemption
of Partnership Units by an Additional Limited Partner or acquisition of
Partnership Units from an Additional Limited Partner by the General Partner
pursuant to Section 8.4.

 

B.           No Partnership Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article 11.
Any transfer or purported transfer of a Partnership Interest not made in
accordance with this Article 11 shall be null and void.

 

SECTION 11.2         Transfer of Partnership Interests by the General Partner
and the Initial Limited Partner

 

A.           The General Partner may not transfer any of its General Partner
Interest except to LXP or a wholly-owned Subsidiary thereof. The General Partner
may not withdraw as General Partner except in connection with the complete
transfer of its Partnership Interest as permitted hereunder.

 

B.           The Initial Limited Partner may not transfer any of its Partnership
Interests, except to LXP or a wholly-owned Subsidiary thereof. The Initial
Limited Partner may not withdraw as Initial Limited Partner except in connection
with the complete transfer of its Partnership Interest as permitted hereunder.

 

C.           If LXP acquires any or all of the Partnership Interests of the
General Partner or the Initial Limited Partner as permitted hereunder, LXP
agrees that it will not transfer any of its Partnership Interests, except to LXP
or a wholly-owned Subsidiary thereof. LXP may not withdraw as Partner except in
connection with the complete transfer of any Partnership Interest as permitted
hereunder.

 

D.           Any transferee who acquires a Partnership Interest under this
Section 11.2 may become a Substituted Additional Limited Partner, or a successor
General Partner upon such terms specified by the General Partner, including the
delivery to the General Partner of such documents or instruments, including
powers of attorney, as may be required in the discretion of the General Partner
in order to effect such Person's admission as a Partner.

 

-33-

 

 

SECTION 11.3         Additional Limited Partners' Rights to Transfer

 

A.           Subject to the provisions of Section 11.3.E, no Additional Limited
Partner shall have the right to transfer all or any portion of its Partnership
Interest, or any of such Additional Limited Partner's rights as an Additional
Limited Partner, without the prior written consent of the General Partner, which
consent may be given or withheld by the General Partner in its sole and absolute
discretion. Any purported transfer of a Partnership Interest by an Additional
Limited Partner in violation of this Section 11.3.A, to the fullest extent
permitted by law, shall be void ab initio and shall not be given effect for any
purpose by the Partnership.

 

B.           If an Additional Limited Partner is subject to Incapacity, the
executor, administrator, trustee, committee, guardian, conservator or receiver
of such Additional Limited Partner's estate shall have all the rights of such
Additional Limited Partner, but no more rights than those enjoyed by other
Additional Limited Partners, for the purpose of settling or managing the estate
and such power as the Incapacitated Additional Limited Partner possessed to
transfer all or any part of its interest in the Partnership. The Incapacity of
an Additional Limited Partner, in and of itself, shall not dissolve or terminate
the Partnership.

 

C.           The General Partner may prohibit any transfer otherwise permitted
under Section 11.3.E by an Additional Limited Partner of his Partnership Units
(i) if, in the opinion of legal counsel to the Partnership, such transfer would
require filing of a registration statement under the Securities Act of 1933 or
would otherwise violate any federal, state, or foreign securities laws or
regulations applicable to the Partnership or the Partnership Units or, (ii) if
the transferring Additional Limited Partner, fails or is unable to obtain and
deliver to the Partnership, after request therefor is made by the General
Partner, a legal opinion from counsel acceptable to the General Partner,
addressed to the Partnership and the General Partner, that such registration is
not required in connection with such transfer and that such transfer does not
violate any federal, state or foreign securities laws or regulations applicable
to the Partnership or the Partnership Units.

 

D.           No transfer by an Additional Limited Partner of its Partnership
Units may be made to any Person if (i) in the opinion of legal counsel for the
Partnership, it would result in the Partnership being treated as an association
taxable as a corporation or (ii) such transfer is effectuated through an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704(b) of the Code.

 

E.           Notwithstanding the provisions of Section 11.3.A (but subject to
the provisions of Section 11.3.C and 11.3.D), an Additional Limited Partner may,
with or without the consent of the General Partner, transfer all or a portion of
his Partnership Units to (i)(a) a member of his Immediate Family, or a trust for
the benefit of a member of his Immediate Family, (b) an organization that
qualifies under Section 501(c)(3) of the Code and that is not a private
foundation within the meaning of Section 509(a) of the Code or (c) in the case
of an Additional Limited Partner that is a partnership, a partner in the
Additional Limited Partner in a distribution by that Additional Limited Partner
to its partners under the partnership agreement of such Additional Limited
Partner or (ii) a lender as security for a loan made to or guaranteed by the
Additional Limited Partner, provided that in connection with any such transfer
the lender does not acquire greater rights with respect to the Partnership Units
than those held by the transferring Additional Limited Partner.

 

SECTION 11.4         Substituted Additional Limited Partners

 

A.           No Additional Limited Partner shall have the right to substitute a
transferee in his place. The General Partner shall, however, have the right to
consent to the admission of a transferee of the interest of an Additional
Limited Partner pursuant to this Section 11.4 as a Substituted Additional
Limited Partner which consent may be given or withheld by the General Partner in
its sole and absolute discretion. The General Partner's failure or refusal to
permit a transferee of any such interests to become a Substituted Additional
Limited Partner shall not give rise to any cause of action against the
Partnership or any Partner.

 

-34-

 

 

B.           A transferee who has been admitted as a Substituted Additional
Limited Partner in accordance with this Article 11 shall have all the rights and
powers and be subject to all the restrictions and liabilities of the transferor
Additional Limited Partner under this Agreement.

 

C.           Upon the admission of a Substituted Additional Limited Partner, the
General Partner shall amend Exhibit A, where applicable, to reflect the name,
address, number of Partnership Units, and Percentage Interest of such
Substituted Additional Limited Partner, and to eliminate or adjust, if
necessary, the name, address and interest of the predecessor of such Substituted
Additional Limited Partner.

 

SECTION 11.5         Assignees

 

If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee under Section 11.3 as a Substituted
Additional Limited Partner, as described in Section 11.4, such transferee shall
be considered an Assignee for purposes of this Agreement. An Assignee shall be
deemed to have had assigned to it, and shall be entitled to receive,
distributions from the Partnership and the share of Net Income, Net Losses,
Recapture Income, and any other items of income, gain, loss, deduction and
credit of the Partnership attributable to the Partnership Units assigned to such
transferee, but shall not be deemed to be a holder of Partnership Units for any
other purpose under this Agreement, and shall not be entitled to vote such
Partnership Units in any matter presented to the Additional Limited Partners for
a vote (such Partnership Units being deemed to have been voted on such matter in
the same proportion as all other Partnership Units held by the other Additional
Limited Partners, where applicable, are voted). In the event any such transferee
desires to make a further assignment of any such Partnership Units, such
transferee shall be subject to all the provisions of this Article 11 to the same
extent and in the same manner as any Additional Limited Partner desiring to make
an assignment of Partnership Units.

 

SECTION 11.6         General Provisions

 

A.           No Additional Limited Partner may withdraw from the Partnership
other than as a result of a permitted transfer of all of such Additional Limited
Partner's Partnership Units in accordance with this Article 11 or pursuant to
redemption of all of its Partnership Units under Section 8.4.

 

B.           Any Additional Limited Partner who shall transfer all of his
Partnership Units in a transfer permitted pursuant to this Article 11 shall
cease to be an Additional Limited Partner upon the admission of an Assignee of
such Partnership Units as a Substituted Additional Limited Partner. Similarly,
any Additional Limited Partner who shall transfer all of his Partnership Units
pursuant to a redemption of all of his Partnership Units under Section 8.4 shall
cease to be an Additional Limited Partner.

 

C.           Transfers pursuant to this Article 11 may only be made on the first
day of a fiscal quarter of the Partnership, unless the General Partner otherwise
agrees.

 

-35-

 

 

D.           If any Partnership Unit is transferred or assigned in compliance
with the provisions of this Article 11, or redeemed or transferred pursuant to
Section 8.4 on any day other than the first day of a Partnership Year, then Net
Income, Net Losses, each item thereof and all other items attributable to such
Partnership Unit for such Partnership Year shall be allocated to the transferor
Partner or the Redeeming Partner, as the case may be, and, in the case of a
transfer or assignment other than a redemption, to the transferee Partner, by
taking into account their varying interests during the Partnership Year in
accordance with Section 706(d) of the Code, using the interim closing of the
books method. Solely for purposes of making such allocations, each of such items
for the calendar month in which a transfer or assignment occurs shall be
allocated to the transferee Partner, and none of such items for the calendar
month in which a transfer or a redemption occurs shall be allocated to the
transferor Partner or the Redeeming Partner, as the case may be. All
distributions of Operating Cash Flow attributable to such Partnership Unit with
respect to which the Partnership Record Date is before the date of such
transfer, assignment or redemption shall be made to the transferor Partner or
the Redeeming Partner, as the case may be, and, in the case of a transfer or
assignment other than a redemption, all distributions of Operating Cash Flow
thereafter attributable to such Partnership Unit shall be made to the transferee
Partner.

 

ARTICLE 12


ADMISSION OF PARTNERS

 

SECTION 12.1         Admission of Subsequent Partner

 

No person shall be admitted as a Partner except in accordance with the terms of
this Agreement and upon obtaining the consent of the General Partner. Any
prospective Partner must submit to the General Partner (i) evidence of
acceptance in form satisfactory to the General Partner of all of the terms and
conditions of this Agreement, and (ii) such other documents or instruments,
including powers of attorney, as may be required in the discretion of the
General Partner in order to effect such Person's admission as a Partner.

 

A.           The admission of any Person as a Subsequent Partner shall become
effective on the date upon which the name of such Person is recorded in the
books and records of the Partnership, following the consent of the General
Partner to such admission.

 

B.           If any Subsequent Partner is admitted to the Partnership on any day
other than the first day of a Partnership Year, then Net Income, Net Losses,
each item thereof and all other items allocable among Partners and Assignees for
such Partnership Year shall be allocated among such Subsequent Partner and all
other Partners and Assignees by taking into account their varying interests
during the Partnership Year in accordance with Section 706(d) of the Code, using
the interim closing of the books method. Solely for purposes of making such
allocations, each of such items for the calendar month in which an admission of
any Subsequent Partner occurs shall be allocated among all the Partners and
Assignees including such Additional Limited Partner. All distributions of
Operating Cash Flow with respect to which the Partnership Record Date is before
the date of such admission shall be made solely to Partners and Assignees other
than the Subsequent Partner, and all distributions of Operating Cash Flow
thereafter shall be made to all the Partners and Assignees including such
Subsequent Partner.

 

SECTION 12.2         Amendment of Agreement and Certificate of Limited
Partnership

 

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practicable an
amendment of this Agreement (including an amendment of Exhibit A) and, if
required by law, shall prepare and file an amendment to the Certificate.

 

-36-

 

 

ARTICLE 13

 

DISSOLUTION, LIQUIDATION AND TERMINATION

 

SECTION 13.1         Dissolution

 

The Partnership shall not be dissolved by the admission of Substituted
Additional Limited Partners or Subsequent Partners or by the admission of a
successor General Partner in accordance with the terms of this Agreement. Upon
the withdrawal of the General Partner, any successor General Partner shall
continue the business of the Partnership. The Partnership shall dissolve, and
its affairs shall be wound up, upon the first to occur of any of the following
(“Liquidating Events”):

 

A.           the expiration of its term as provided in Section 2.5 hereof;

 

B.           an event of withdrawal of the General Partner, as defined in the
Act, unless (i) at the time of such event there is at least one remaining
general partner of the Partnership who carries on the business of the
Partnership (and each remaining general partner of the Partnership is hereby
authorized to carry on the business of the Partnership in such an event) or (ii)
within ninety (90) days after such event, all Partners agree in writing to
continue the business of the Partnership and to the appointment, effective as of
the date of such event, of LXP as the general partner of the Partnership (and
LXP agrees to become a general partner of the Partnership);

 

C.           entry of a decree of judicial dissolution of the Partnership
pursuant to the provision of the Act; or

 

D.           the sale of all or substantially all of the assets and properties
of the Partnership.

 

SECTION 13.2         Winding Up

 

A.           Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners.
No Partner shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Partnership's business and affairs.
The General Partner or, in the event there is no remaining General Partner, any
Person elected by a majority in interest of the Limited Partners (the General
Partner or such other Person being referred to herein as the “Liquidator”) shall
be responsible for overseeing the winding up and dissolution of the Partnership
and shall take full account of the Partnership's liabilities and property and
the Partnership property shall be liquidated as promptly as is consistent with
obtaining the fair value thereof, and the proceeds therefrom shall be applied
and distributed in the following order:

 

(1)         First, to the satisfaction of all of the Partnership's debts and
liabilities, including all contingent, conditional or immature claims and
obligations to creditors other than the Partners (whether by payment or the
making of reasonable provision for payment thereof);

 

(2)         Second, to the payment and discharge of all of the Partnership's
debts and liabilities to the General Partner;

 

-37-

 

 

(3)         Third, to the payment and discharge of all of the Partnership's
debts and liabilities to the other Partners;

 

(4)         The balance if any, to the Partners in accordance with the positive
Capital Account balances of the Partners, after giving effect to all
contributions, distributions, and allocations for all periods.

 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13.

 

B.           Notwithstanding the provisions of Section 13.2.A hereof which
require liquidation of the assets of the Partnership, but subject to the order
of priorities set forth therein, if prior to or upon dissolution of the
Partnership the Liquidator determines that an immediate sale of part or all of
the Partnership's assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion (subject to
its obligation to gradually settle and close the Partnership's business under
Section 17-803 of the Act), defer for a reasonable time the liquidation of any
assets except those necessary to satisfy liabilities of the Partnership
(including to those Partners as creditors).

 

SECTION 13.3         Negative Capital Accounts

 

A.           Except as provided in this Section 13.3, no Partner, general or
limited, shall be liable to the Partnership or to any other Partner for any
negative balance outstanding in each such Partner's Capital Account, whether
such negative Capital Account results from the allocation of Net Losses, or
other items of deduction and loss to such Partner or from distributions to such
Partner.

 

B.           Subject to Section 13.3.C, if any Special Limited Partner on the
date of the “liquidation” of his respective interest in the Partnership (within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(g)), including a redemption
under Section 8.4, would, following a hypothetical sale of Partnership assets
and the liquidation of the Partnership, have a negative balance in his Capital
Account, then such Special Limited Partner shall contribute in cash to the
capital of the Partnership the amount required to increase his Capital Account
as of such date to zero. Any such contribution required of such Special Limited
Partner hereunder shall be made on or before the later of (i) the end of the
Partnership Year in which the interest of such Special Limited Partner is
liquidated or (ii) the ninetieth (90th) day following the date of such
liquidation.

 

C.           After the death of a Special Limited Partner, the executor of the
estate of such Special Limited Partner may elect to reduce (or eliminate) the
deficit Capital Account restoration obligation of such Special Limited Partner.
Pursuant to Section 13.3.B. such election may be made by such executor by
delivering to the General Partner within two hundred seventy (270) days of the
death of such Special Limited Partner a written notice setting forth the maximum
deficit balance in his Capital Account that such executor agrees to restore
under Section 13.3.B, if any. If such executor does not make a timely election
pursuant to this Section 13.3.C (whether or not the balance in his Capital
Account is negative at such time), then a Special Limited Partner's estate (and
the beneficiaries thereof who receive distribution of Partnership Units
therefrom) shall be deemed to have a deficit Capital Account restoration
obligation as set forth pursuant to the terms of Section 13.3.B.

 

-38-

 

 

SECTION 13.4         Rights of the Limited Partners

 

Except as otherwise provided in this Agreement, the Limited Partners shall look
solely to the assets of the Partnership for the return of its Capital
Contribution and shall have no right or power to demand or receive property
other than cash from the Partnership.

 

SECTION 13.5         Waiver of Partition

 

Each Partner hereby waives any right to partition of the Partnership property.

 

ARTICLE 14

 

AMENDMENT OF PARTNERSHIP AGREEMENT

 

SECTION 14.1         Amendments

 

A.           This Agreement may be amended with the consent of the General
Partner, the Initial Limited Partner, and the Special Limited Partners
representing a majority of Partnership Units held by such Special Limited
Partners, but such amendments shall not require the approval of any Additional
Limited Partners other than the Special Limited Partners.

 

B.           Notwithstanding Section 14.1.A, the General Partner shall have the
power, without the consent of any other Partner to amend this Agreement as may
be required to facilitate or implement any of the following purposes:

 

(1)         to add to the obligations of the General Partner or surrender any
right or power granted to the General Partner or any Affiliate of the General
Partner for the benefit of the Limited Partners;

 

(2)         to reflect the admission, substitution, termination, or withdrawal
of Partners in accordance with this Agreement;

 

(3)         to set forth the designation, rights, powers, duties, and
preferences of the holders of any additional Partnership Interests issued
pursuant to Section 4.2.A hereof;

 

(4)         to reflect a change that is of an inconsequential nature and does
not adversely affect the Limited Partners in any material respect, or to cure
any ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement; and

 

(5)         to satisfy any requirements, conditions, or guidelines contained in
any order, directive, opinion, ruling, or regulation of a federal or state
agency or contained in federal or state law.

 

(6)         The General Partner shall provide notice to the other Partners when
any action under this Section 14.1.B is taken.

 

-39-

 

 

C.           Notwithstanding Sections 14.1.A and 14.1.B hereof, this Agreement
shall not be amended without the consent of each Partner adversely affected if
such amendment would (i) convert a Limited Partner's interest in the Partnership
into a general partner interest, (ii) modify the limited liability of a Limited
Partner in a manner adverse to such Partner, (iii) alter or modify the
Redemption Right and REIT Shares Amount as set forth in Section 8.4 in a manner
adverse to such Partner, or (iv) amend this Section 14.1.C. Further, no
amendment may alter the restrictions on the General Partner's authority set
forth in Section 7.3 without the consent specified in that section.

 

ARTICLE 15

GENERAL PROVISIONS

 

SECTION 15.1         Addresses and Notice

 

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication to the Partner or
Assignee at the address set forth in Exhibit A or such other address of which
the Partner shall notify the General Partner in writing.

 

SECTION 15.2         Titles and Captions

 

All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” and “Sections” are
to Articles and Sections of this Agreement.

 

SECTION 15.3         Pronouns and Plurals

 

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa. Each
reference herein to Partnership Units held by the General Partner, a Special
Limited Partner, the Initial Limited Partner or any other Additional Limited
Partner shall be deemed to be a reference to Partnership Units held by such
Partner in its role as such.

 

SECTION 15.4         Further Action

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

SECTION 15.5         Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

SECTION 15.6         Waiver

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver or any such
breach or any other covenant, duty, agreement or condition.

 

-40-

 

 

SECTION 15.7         Counterparts

 

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affirming its
signature hereto.

 

SECTION 15.8         Applicable Law

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of law.

 

SECTION 15.9         Invalidity of Provisions

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

SECTION 15.10         Entire Agreement

 

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes and replaces
the Prior Agreements including, without limitation, any LP Supplement or other
supplements thereto and any other prior written or oral understandings or
agreements among them with respect thereto. Each of the Partners hereby waives
to the fullest extent permitted by law any breach of or noncompliance with any
covenant, duty, agreement or condition of the Prior Agreements, including,
without limitation, any LP Supplement or other supplements thereto.

 

SECTION 15.11         Certificate of Designation

 

Notwithstanding the foregoing, to the extent there is a conflict between the
terms of the Certificate of Designation of Series C Preferred Operating
Partnership Units or Limited Partnership Interests of Lepercq Corporate Income
Fund L.P. (“Certificate of Designation”) attached hereto as Annex A and the
terms of this Agreement, the terms of the Certificate of Designation shall
control.

 

-41-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first written above.

 

  GENERAL PARTNER:   Lex GP-1 Trust         By     Name:     Title:          
LIMITED PARTNER:   Lex LP-1 Trust         By     Name:     Title:          
LEXINGTON REALTY TRUST         By     Name:     Title:           SERIES C
PREFERRED UNITS HOLDER         By     Name:     Title:  

 

[Signature Page to Sixth Amended and Restated Partnership Agreement for LCIF]

 

 

 

 

  SPECIAL LIMITED PARTNERS       By     On behalf of the Special Limited  
Partners set forth on Exhibit A

 

[Signature Page to Sixth Amended and Restated Partnership Agreement for LCIF]

 

 

 

 

EXHIBIT A

 

PARTNERS’ CONTRIBUTIONS AND PARTNERSHIP INTERESTS Name and Address of Partner
Capital
Contribution Partnership
Units Percentage
Interest of
Class Redemption
Exercise Date

 

[To be finalized upon receipt of Unit Letters of Transmittal]

 

A-1

 

 



ANNEX A

 

CERTIFICATE OF DESIGNATION

 

OF

 

SERIES C PREFERRED

 

OPERATING PARTNERSHIP UNITS

 

OR LIMITED PARTNERSHIP INTERESTS

 

OF

 

LEPERCQ CORPORATE INCOME FUND L.P.

 



 



 

Series C Preferred Units

 

A series of 504,619 units of preferred Partnership Interests of LEPERCQ
CORPORATE INCOME FUND L.P., a Delaware limited partnership (the “Partnership”),
shall be created and be designated “Series C Preferred Units” having the rights
and preferences set forth herein.

 

WHEREAS, Lexington Corporate Properties Trust, a Maryland statutory real estate
investment trust (“LXP”), is the sole beneficial owner of Lex GP-1 Trust, a
Delaware statutory trust and the sole general partner of the Partnership (the
“General Partner”);

 

WHEREAS, pursuant to that certain Underwriting Agreement, dated as of December
2, 2004, by and among Bear, Stearns & Co. Inc. (the “Underwriter “), on the one
hand, and LXP, the Partnership, LCIF II and Net 3 Acquisition L.P., on the
other, and as of the date hereof, LXP has (i) completed the offer and sale (the
“Offering”) to the Underwriter of 2,700,000 preferred shares of beneficial
interest, classified as 6.50% Series C Cumulative Convertible Preferred Stock,
par value $0.0001 per share, of LXP (“Preferred Shares”), and (ii) granted the
Underwriter a 30-day option to purchase an additional 400,000 Preferred Shares,
both pursuant to a prospectus supplement dated December 3, 2004 and the
accompanying base prospectus dated October 22, 2003;

 

WHEREAS, the Preferred Shares carry a cumulative preferred dividend, liquidation
preference and conversion right further described in the Articles Supplementary
of LXP, dated as of December 8, 2004 (the “Articles Supplementary”);

 

WHEREAS, pursuant to the Prior Agreements (as defined in the Sixth Amended and
Restated Agreement of Limited Partnership of the Partnership, dated and
effective as of December 30, 2013 (the “Partnership Agreement”)), LXP has
contributed a portion of the net proceeds of the Offering to the Partnership
(including proceeds contributed to Lepercq Corporate Income Fund II L.P., which
was merged into the Partnership, with the Partnership being the survivor and
successor Partnership) in exchange for Series C Preferred Units; and

 

WHEREAS, as required by the Partnership Agreement, the Series C Preferred Units
have designations, preferences and other rights such that the economic interests
are substantially similar to the designations, preferences and other rights of
the Preferred Shares;

 

FIRST:  Pursuant to the authority expressly vested in the General Partner of the
Partnership by Section 4.2 of the Partnership Agreement, and in accordance with
Section 17-302 of the Delaware Revised Uniform Limited Partnership Act, the
General Partner has adopted resolutions designating the Series C Preferred Units
and setting forth the terms of the Series C Preferred Units, including
preferences, conversion or other rights, voting powers, restrictions,
limitations as to distributions, qualifications, or terms or conditions of
redemption and the price.



 

Annex A-1

 





 

SECOND:  The terms of the Series C Preferred Units as set by the General
Partner, including preferences, conversion or other rights, voting powers,
restrictions, limitations as to distributions, qualifications, or terms or
conditions of redemption, are as follows:

 

Section 1.          Number of Units and Designation.

 

The Series C Preferred Units shall be a series of preferred Partnership Units
designated as “Series C Preferred Units”, and the number of units constituting
such series shall be 2,675,785.

 

Section 2.          Definitions.

 

“Articles Supplementary” shall have the meaning set forth in the Recitals
hereto.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which state or federally chartered banking institutions in New York, New York
are not required to be open.

 

“Cash Settlement Average Period” shall have the meaning set forth in the
Articles Supplementary.

 

“Closing Sale Price” shall have the meaning set forth in the Articles
Supplementary.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Common Partnership Unit” shall mean a Partnership Unit that receives no
preferential treatment.

 

“Common Stock” shall mean the common shares of beneficial interest, par value
$0.0001 per share, of LXP.

 

“Company Conversion Option” shall have the meaning set forth in the Articles
Supplementary.

 

“Company Conversion Option Date” shall have the meaning set forth in the
Articles Supplementary.

 

“Conversion Amount” shall equal (x) the fraction with (i) a numerator consisting
of the number of Series C Preferred Units outstanding prior to the applicable
conversion or repurchase, and (ii) a denominator consisting of the number of
Preferred Shares outstanding prior to such conversion or repurchase, multiplied
by (y) the number of Preferred Shares to be converted or repurchased.

 

“Conversion Date” shall have the meaning set forth in the Articles
Supplementary.

 

“Conversion Notice” shall have the meaning set forth in the Articles
Supplementary.

 

“Conversion Price” shall mean, as of any day, a per Partnership Unit amount
equal to the quotient of the liquidation preference amount of a share of Series
C Preferred Units on that day divided by the Conversion Rate (as adjusted
pursuant to the Articles Supplementary) on such day.

 



Annex A-2

 



 

“Conversion Rate” shall have the meaning set forth in the Articles
Supplementary.

 

“Conversion Right” shall have the meaning set forth in the Articles
Supplementary.

 

“Conversion Value” shall mean an amount equal to the product of the applicable
Conversion Rate (as adjusted pursuant to the Articles Supplementary) multiplied
by the arithmetic average of the Closing Sale Prices of the Common Stock during
the Cash Settlement Average Period.

 

“Converted Series C Preferred Units” shall have the meaning set forth in Section
5(a)(1) hereof.

 

“Distribution Payment Date” shall mean, with respect to each Distribution
Period, the fifteenth day of February, May, August and November of each year
commencing on February 15, 2005.

 

“Distribution Period” shall mean the respective periods commencing on and
including January 1, April 1, July 1 and October 1 of each year and ending on
and including the day preceding the first day of the next succeeding
Distribution Period (other than the initial Distribution Period, which shall
commence on the Original Issue Date and end on and include December 31, 2004).

 

“Distribution Record Date” shall mean the date designated by the Board of
Trustees of the LXP as the Dividend Record Date (as defined in the Articles
Supplementary) with respect to the Preferred Shares.

 

“Event” shall have the meaning set forth in Section 9(b) hereof.

 

“General Partner” shall have the meaning set forth in the Recitals hereto.

 

“LXP” shall have the meaning set forth in the Recitals hereto.

 

“Offering” shall have the meaning set forth in the Recitals hereto.

 

“Original Issue Date” shall mean December 8, 2004.

 

“Partnership” shall have the meaning set forth in the preamble hereto.

 

“Partnership Agreement” shall have the meaning set forth in the Recitals hereto.

 

“Partnership Unit” shall have the meaning set forth in Article FIRST of the
Partnership Agreement.

 

“Preferred Shares” shall have the meaning set forth in Recitals hereof.

 

“Public Acquirer Common Stock” shall have the meaning set forth in the Articles
Supplementary.

 

“Repurchase Date” shall have the meaning set forth in Section 6(a) hereof.

 

“Repurchase Price” shall have the meaning set forth in Section 6(a) hereof.

 



Annex A-3

 



 

“Repurchase Right” shall have the meaning set forth in Section 6(a) hereof.

 

“Repurchased Series C Preferred Units” shall have the meaning set forth in
Section 6(a) hereof.

 

“Series C Preferred Units” shall have the meaning set forth in preamble hereof.

 

“Trading Day” shall have the meaning set forth in the Articles Supplementary.

 

“Underwriter” shall have the meaning set forth in the Recitals hereto.

 

Section 3.          Distributions.

 

(a)          Subject to the preferential rights of the holders of any class or
series of Partnership Units ranking senior to the Series C Preferred Units as to
distributions, the holders of the Series C Preferred Units shall be entitled to
receive, when, as and if declared by the General Partner, out of funds legally
available for the payment of distributions, cumulative cash distributions at the
rate of 6.50% per annum of the $50.00 liquidation preference per Series C
Preferred Unit (equivalent to the annual rate of $3.25 per Series C Preferred
Unit). Such distributions shall accrue and be cumulative from and including the
Original Issue Date and shall be payable quarterly in arrears on each
Distribution Payment Date, commencing February 15, 2005 in respect of the
quarterly distribution periods ending on December 31, March 31, June 30, and
September 30, respectively; provided, however, that if any Distribution Payment
Date is not a Business Day, then the distribution which would otherwise have
been payable on such Distribution Payment Date may be paid on the next
succeeding Business Day with the same force and effect as if paid on such
Distribution Payment Date, and no interest or additional distributions or other
sums shall accrue on the amount so payable from such Distribution Payment Date
to such next succeeding Business Day. The distribution payable on the Series C
Preferred Units on February 15, 2005 shall be a pro rata distribution from the
Original Issue Date to December 31, 2004 in the amount of $0.2167 per Series C
Preferred Unit. The amount of any distribution payable on the Series C Preferred
Units for each full Distribution Period shall be computed by dividing the annual
distribution by four (4). The amount of any distribution payable on the Series C
Preferred Units for any partial Distribution Period other than the initial
Distribution Period shall be prorated and computed on the basis of a 360-day
year consisting of twelve 30-day months. Distributions will be payable to
holders of record as they appear in the Partnership's records at the close of
business on the applicable Distribution Record Date.

 

(b)          No distributions on the Series C Preferred Units shall be declared
by the General Partner or paid or set apart for payment by the Partnership at
such time as the terms and provisions of any agreement of the Partnership,
including any agreement relating to its indebtedness, prohibits such
declaration, payment or setting apart for payment or provides that such
declaration, payment or setting apart for payment would constitute a breach
thereof or a default thereunder, or if such declaration, or payment or setting
apart for payment shall be restricted or prohibited by law.

 

(c)          Notwithstanding anything contained herein to the contrary,
distributions on the Series C Preferred Units shall accrue whether or not the
Partnership has earnings, whether or not there are funds legally available for
the payment of such distributions, and whether or not such distributions are
declared.

  

Annex A-4

 



 

(d)          Except as provided in Section 3(e) below, unless full cumulative
distributions on the Series C Preferred Units for all past distribution periods
and the then current distribution period shall have been or contemporaneously
are declared and paid in cash or declared and a sum sufficient for the payment
thereof in cash is set apart for such payment, (i) no distributions, other than
distributions in Partnership Units ranking junior to the Series C Preferred
Units as to distributions and upon liquidation, shall be declared or paid or set
apart for payment and no other distributions or distribution of cash or other
property may be declared or made, directly or indirectly, on or with respect to
any other class or series of Partnership Units ranking, as to distributions, on
a parity with or junior to the Series C Preferred Units (other than pro rata
distributions on other preferred Partnership Units ranking on parity as to
distributions with the Series C Preferred Units) for any period, nor (ii) shall
any other class or series of Partnership Units ranking, as to distributions or
upon liquidation, on a parity with or junior to the Series C Preferred Units be
redeemed, purchased or otherwise acquired for any consideration (or any moneys
be paid to or made available for a sinking fund for the redemption of any such
Partnership Units) by the Partnership (except by conversion into or exchange for
other classes or series of Partnership Units ranking junior to the Series C
Preferred Units as to distributions and upon liquidation).

 

(e)          When distributions are not paid in full (or a sum sufficient for
such full payment is not so set apart) upon the Series C Preferred Units and the
Partnership Units ranking, as to distributions, on a parity with the Series C
Preferred Units all distributions declared upon the Series C Preferred Units and
each such other class or series of Partnership Units ranking, as to
distributions, on a parity with the Series C Preferred Units shall be declared
pro rata so that the amount of distributions declared per Series C Preferred
Unit and such other class or series of Partnership Units shall in all cases bear
to each other the same ratio that accrued distributions per Series C Preferred
Unit and such other class or series of Partnership Units (which shall not
include any accrual in respect of unpaid distributions on such other class or
series of Partnership Units for prior distribution periods if such other class
or series of Partnership Units does not have a cumulative distribution) bear to
each other. No interest, or sum of money in lieu of interest, shall be payable
in respect of any distribution payment or payments on the Series C Preferred
Units which may be in arrears.

 

(f)          Holders of Series C Preferred Units shall not be entitled to any
distribution, whether payable in cash, property or Partnership Units, in excess
of full cumulative distributions on the Series C Preferred Units as provided
herein. Any distribution payment made on the Series C Preferred Units shall
first be credited against the earliest accrued but unpaid distributions due with
respect to such units which remains payable. Accrued but unpaid distributions on
the Series C Preferred Units will accumulate as of the Distribution Payment Date
on which they first become payable.

 

Section 4.          Liquidation Preference.

 

Upon any voluntary or involuntary liquidation, dissolution or winding-up of the
affairs of the Partnership, before any distribution or payment shall be made to
holders of any other class or series of Partnership Units of the Partnership
ranking, as to liquidation rights, junior to the Series C Preferred Units, the
holders of Series C Preferred Units shall be entitled to be paid out of the
assets of the Partnership legally available for distribution to its partners a
liquidation preference of $50.00 per unit, plus an amount equal to any accrued
and unpaid distributions to the date of payment (whether or not declared). In
the event that, upon such voluntary or involuntary liquidation, dissolution or
winding-up, the available assets of the Partnership are insufficient to pay the
amount of the liquidating distributions on all outstanding Series C Preferred
Units and the corresponding amounts payable on all other classes or series of
Partnership Units of the Partnership ranking, as to liquidation rights, on a
parity with the Series C Preferred Units in the distribution of assets, then the
holders of the Series C Preferred Units and each such other class or series of
Partnership Units ranking, as to liquidation rights, on a parity with the Series
C Preferred Units, including, without limitation, shall share ratably in any
such distribution of assets in proportion to the full liquidating distributions
to which they would otherwise be respectively entitled. Written notice of any
such liquidation, dissolution or winding up of the Partnership, stating the
payment date or dates when, and the place or places where, the amounts
distributable in such circumstances shall be payable, shall be given by first
class mail, postage pre-paid, not less than thirty (30) nor more than sixty (60)
days prior to the payment date stated therein, to each record holder of Series C
Preferred Units at the respective addresses of such holders as the same shall
appear on Exhibit A hereto. After payment of the full amount of the liquidating
distributions to which they are entitled, the holders of Series C Preferred
Units will have no right or claim to any of the remaining assets of the
Partnership. The consolidation or merger of the Partnership with or into any
other partnership, corporation or entity, or the sale, lease, transfer or
conveyance of all or substantially all of the property or business of the
Partnership, shall not be deemed to constitute a liquidation, dissolution or
winding-up of the affairs of the Partnership.

 



Annex A-5

 



 

Section 5.          Conversion.

 

(a)          General.

 

(1)         Subject to the provisions of Section 5(b) below, on the date any
Preferred Shares are converted, an amount of Series C Preferred Units equal to
the Conversion Amount (the “Converted Series C Preferred Units”) shall
automatically convert into a number of Common Partnership Units equal to the
number of shares of Common Stock issued by LXP (or shares of Public Acquirer
Common Stock, if applicable) with respect to the Preferred Shares related to the
Converted Series C Preferred Units.

 

(2)         In connection with the conversion of any Series C Preferred Units,
no fractional Common Partnership Units will be issued, but the Partnership shall
pay a cash adjustment in respect of any fractional interest in an amount equal
to the fractional interest multiplied by the Closing Sale Price on the Trading
Day immediately prior to the corresponding Conversion Date or the Company
Conversion Option Date, as applicable. If more than one Series C Preferred Unit
will be surrendered for conversion by the same holder at the same time, the
number of full Common Partnership Units will be computed on the basis of the
total number of Series C Preferred Units so surrendered.

 

(3)         A holder of Series C Preferred Units is not entitled to any rights
of a holder of Common Partnership Units until the Series C Preferred Units held
are converted into Common Partnership Units, and only to the extent the Series C
Preferred Units are deemed to have been converted to Common Partnership Units in
accordance with this Section 5.

 

(4)         Each conversion of Series C Preferred Units shall be deemed to have
been made on the corresponding Conversion Date or Company Conversion Option
Date, as applicable, so that the rights of the holder thereof as to the Series C
Preferred Units being converted as a result, will cease except for the right to
receive the Conversion Value per each converted Series C Preferred Unit, and, if
applicable, the person entitled to receive Common Partnership Units will be
treated for all purposes as having become the record holder of those Common
Partnership Units at that time.

 

(b)          Settlement Upon Conversion. The Partnership shall deliver the
Conversion Value per each converted Series C Preferred Unit, in (i) Common
Partnership Units, cash or a combination of cash and Common Partnership Units,
in accordance with LXP’s election with respect to the Preferred Shares being
converted.

 



Annex A-6

 

  

(c)          Payment of Distributions.

 

(1)         Conversion Right.

 

(i)          If a Series C Preferred Unit is converted as a result of a
Conversion Right, upon conversion, that Series C Preferred Unit shall cease to
cumulate distributions as of the end of the day immediately preceding the
Conversion Date and the holder will not receive any cash payment representing
accrued and unpaid distributions of the Series C Preferred Unit, except in those
limited circumstances discussed in this Section 5(c). Except as provided herein,
the Partnership shall make no payment for accrued and unpaid distributions,
whether or not in arrears, on a Series C Preferred Unit converted pursuant to a
Conversion Right, or for distributions on Common Partnership Units issued upon
such conversion.

 

(ii)         If the related Conversion Notice is received by LXP before the
close of business on a Distribution Record Date, the holder shall not be
entitled to receive any portion of the distribution payable on such converted
Series C Preferred Units on the corresponding Distribution Payment Date.

 

(iii)        If the related Conversion Notice is received by LXP after the
Distribution Record Date but prior to the corresponding Distribution Payment
Date, the holder on the Distribution Record Date shall receive on that
Distribution Payment Date accrued distributions on those Series C Preferred
Units, notwithstanding the conversion of those Series C Preferred Units prior to
that Distribution Payment Date, because the holder shall have been the holder of
record on the corresponding Distribution Record Date. However, upon conversion,
the holder shall pay an amount equal to the distribution that has accrued and
that will be paid on the related Distribution Payment Date.

 

(iv)        A holder of Series C Preferred Units on a Distribution Record Date
whose Series C Preferred Units are converted into Common Partnership Units on or
after the corresponding Distribution Payment Date shall be entitled to receive
the distribution payable on such Series C Preferred Units on such Distribution
Payment Date, and such holder need not include payment of the amount of such
distribution upon conversion.

 

(v)         If the related Conversion Notice is received by LXP on or before the
close of business on a Distribution Record Date or following such Distribution
Record Date but before the Distribution Payment Date therefore, and the
settlement date for any Common Partnership Units to be issued upon such
conversion is after the close of business on the record date for the payment of
distributions for the corresponding period on such Common Partnership Units,
such holder shall be entitled to receive such Common Partnership Unit
distributions upon the next payment date of distributions on the Common
Partnership Units as if it were the holder of such Common Partnership Units on
such record date.

 

(2)         Company Conversion Option.

 

(i)          In the event a conversion occurs as a result of a Company
Conversion Option, whether the Company Conversion Option Date is prior to, on or
after the Distribution Record Date for the current period, all unpaid
distributions which are in arrears as of the Company Conversion Option Date
shall be payable to the holder of the converted Series C Preferred Units.

 



Annex A-7

 



 

(ii)         In the event the Company Conversion Option occurs and the Company
Conversion Option Date is a date that is prior to the close of business on any
Distribution Record Date, the holder shall not be entitled to receive any
portion of the distribution payable for such period on such converted Series C
Preferred Units on the corresponding Distribution Payment Date.

 

(iii)        In the event the Company Conversion Option occurs and the Company
Conversion Option Date is a date that is on, or after the close of business on,
any Distribution Record Date and prior to the close of business on the
corresponding Distribution Payment Date, all distributions, including accrued
and unpaid distributions, whether or not in arrears, with respect to the Series
C Preferred Units called for conversion on such date, shall be payable on such
Distribution Payment Date to the record holder of such Series C Preferred Units
on such record date.

 

(d)          Maturity; Sinking Fund. The Series C Preferred Units shall have no
stated maturity and shall not be subject to any sinking fund or mandatory
redemption.

 

(e)          Effect of Conversion. All Series C Preferred Units converted
pursuant to this Section 5, repurchased pursuant to Section 6, or otherwise
converted or repurchased shall be authorized but unissued Series C Preferred
Units until reclassified into another class or series of Common Partnership
Units.

 

Section 6.          Purchase of Series C Preferred Units Upon a Fundamental
Change.

 

(a)          In the event a holder of Preferred Shares requires LXP to
repurchase (the “Repurchase Right”) for cash all or any part of such holder’s
Preferred Shares, the Partnership shall repurchase, on the date LXP repurchases
such Preferred Shares (the “Repurchase Date”), an amount of Series C Preferred
Units equal to the Conversion Amount (the “Repurchased Series C Preferred
Units”) at a per Series C Preferred Unit repurchase price equal to the per
Preferred Share repurchase price paid by LXP with respect to the Preferred
Shares related to the Repurchased Series C Preferred Units (the “Repurchase
Price”).

 

(b)          If the Partnership holds cash sufficient to pay the Repurchase
Price of the Series C Preferred Units on the Trading Day following the
Repurchase Date, then:

 

(1)         the Series C Preferred Units will cease to be outstanding and
distributions (including additional distributions, if any) will cease to accrue;
and

 

(2)         all other rights of the holder will terminate (other than the right
to receive the Repurchase Price upon transfer of the Series C Preferred Units).

 

Section 7.          Voting Rights.

 

(a)          Holders of the Series C Preferred Units shall not have any voting
rights, except as provided by applicable law.

 

(b)          In any matter in which the Series C Preferred Units may vote (as
expressly provided herein or as may be required by law), each Series C Preferred
Unit shall be entitled to one vote per $25.00 of liquidation preference.

 



Annex A-8

 



 

Section 8.          Redemption.

 

Except as otherwise set forth herein, the Series C Preferred Units shall not be
redeemable by the Partnership.

 

Section 9.          Ranking.

 

(a)          In respect of rights to the payment of distributions and the
distribution of assets in the event of any liquidation, dissolution or winding
up of the affairs of the Partnership, the Series C Preferred Units shall rank
(i) senior to any class or series of Partnership Units of the Partnership other
than any class or series referred to in clauses (ii) and (iii) of this sentence,
(ii) on a parity with any class or series of Partnership Units of the
Partnership the terms of which specifically provide that such class or series of
Partnership Units ranks on a parity with the Series C Preferred Units as to the
payment of distributions and the distribution of assets in the event of any
liquidation, dissolution or winding up of the Partnership, and (iii) junior to
any class or series of Partnership Units of the Partnership ranking senior to
the Series C Preferred Units as to the payment of distributions and the
distribution of assets in the event of any liquidation, dissolution or winding
up of the Partnership. For avoidance of doubt, any debt of the Partnership which
is convertible into or exchangeable for Partnership Units of the Partnership
shall not constitute a class or series of Partnership Units of the Partnership.

 

(b)          Unless (x) no Series C Preferred Units remain outstanding or (y)
the requisite holders of the Preferred Shares have approved similar actions with
respect to the Preferred Shares in accordance with the Articles Supplementary
(in which event the Partnership may take similar action with respect to the
Series C Preferred Units), the Partnership shall not: (i) authorize or create,
or increase the authorized or issued amount of, any class or series of
Partnership Units ranking senior to the Series C Preferred Units with respect to
payment of dividends or the distribution of assets upon liquidation, dissolution
or winding-up of the affairs of the Partnership or reclassify any authorized
shares of Partnership Units into such Partnership Units, or create, authorize or
issue any obligation or security convertible into or evidencing the right to
purchase any such Partnership Units; or (ii) amend, alter or repeal the
provisions of the Partnership Agreement or this Certificate of Designation,
whether by merger, consolidation, transfer or conveyance of all or substantially
all of its assets or otherwise (an “Event”), so as to materially and adversely
affect any right, preference, or privilege of the Series C Preferred Units or
the holders thereof; provided however, with respect to the occurrence of any of
the Events set forth in (ii) above, so long as the Series C Preferred Units
remains outstanding with the terms thereof materially unchanged, taking into
account that, upon the occurrence of an Event, the Partnership may not be the
surviving entity, the occurrence of such Event shall not be deemed to materially
and adversely affect such rights, preferences, privileges of holders of Series C
Preferred Units. The provisions of this Section 9(b) shall not, however,
prohibit the Partnership from taking the following actions: (A) any increase,
decrease or issuance from time to time of any class or series of Partnership
Units (including the Series C Preferred Units), or (B) the creation or issuance
from time to time of any additional classes or series of Partnership Units, in
each case referred to in clause (A) or (B) above ranking on a parity with or
junior to the Series C Preferred Units with respect to the payment of dividends
and the distribution of assets upon liquidation, dissolution or winding up of
the Partnership.

 

(c)          Notwithstanding anything to the contrary in this Section 9, nothing
herein shall prevent the Partnership from taking such action as may be necessary
or advisable in its sole discretion so as to avoid being treated as an
association taxable as a corporation for federal tax purposes or so as to avoid
adversely affecting (for as long as LXP deems necessary) LXP’s ability to
qualify as a REIT for federal tax purposes.

 



Annex A-9

 



 

Section 10.         Exclusion of Other Rights.

 

The Series C Preferred Units shall not have any preferences, conversion or other
rights, voting powers, restrictions, limitations as to distributions,
qualifications, or terms or conditions of redemption other than expressly set
forth in the Partnership Agreement and this Certificate of Designation.

 

Section 11.         Headings of Subdivisions.

 

The headings of the various subdivisions hereof are for convenience of reference
only and shall not affect the interpretation of any of the provisions hereof.

 

Section 12.         Severability of Provisions.

 

If any preferences, conversion or other rights, voting powers, restrictions,
limitations as to distributions, qualifications, or terms or conditions of
conversion of the Series C Preferred Units set forth in the Partnership
Agreement and this Certificate of Designation are invalid, unlawful or incapable
of being enforced by reason of any rule of law or public policy, all other
preferences or other rights, voting powers, restrictions, limitations as to
distributions, qualifications or terms or conditions of conversion of Series C
Preferred Units set forth in the Partnership Agreement which can be given effect
without the invalid, unlawful or unenforceable provision thereof shall,
nevertheless, remain in full force and effect and no preferences or other
rights, voting powers, restrictions, limitations as to distributions or other
qualifications or terms or conditions of conversion of the Series C Preferred
Units herein set forth shall be deemed dependent upon any other provision
thereof unless so expressed therein.

 

Section 13.         No Preemptive Rights.

 

No holder of Series C Preferred Units shall be entitled to any preemptive rights
to subscribe for or acquire any Partnership Units of the Partnership (whether
now or hereafter authorized) or instruments of the Partnership convertible into
or carrying a right to subscribe to or acquire Partnership Units of the
Partnership.

 

LEPERCQ CORPORATE INCOME FUND L.P.



 



By: Lex GP-1 Trust, its General Partner         By: /s/ T. Wilson Eglin   T.
Wilson Eglin   President  



  

Annex A-10

 

 

EXHIBIT B

 

CAPITAL ACCOUNT MAINTENANCE

 

1) Capital Accounts of the Partners

 

A)           The Partnership shall maintain for each Partner a separate Capital
Account in accordance with the rules of Regulations Section 1.704-1(b)(2)(iv).
Such Capital Account shall be increased by (i) the amount of all Capital
Contributions and any other deemed contributions made by such Partner to the
Partnership pursuant to this Agreement and (ii) all items of Partnership income
and gain (including income and gain exempt from tax) computed in accordance with
Section 1.B hereof and allocated to such Partner pursuant to Section 6.1.A of
the Agreement and Exhibit C hereof, and decreased by (x) the amount of cash or
Agreed Value of all actual and deemed distributions of cash or property made to
such Partner pursuant to this Agreement and (y) all items of Partnership
deduction and loss computed in accordance with Section 1.B hereof and allocated
to such Partner pursuant to Section 6.1.B of the Agreement and Exhibit C hereof.

 

B)            For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Partners' Capital Accounts, unless
otherwise specified in this Agreement, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes determined in
accordance with Section 703(a) of the Code (for this purpose all items of
income, gain, loss or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments:

 

i)         Except as otherwise provided in Regulation Section
1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction shall be made without regard to any election under Section 754 of the
Code which may be made by the Partnership; provided that the amounts of any
adjustments to the adjusted bases of the assets of the Partnership made pursuant
to Section 734 of the Code as a result of the distribution of property by the
Partnership to a Partner (to the extent that such adjustments have not
previously been reflected in the Partners' Capital Accounts) shall be reflected
in the Capital Accounts of the Partners in the manner and subject to the
limitations prescribed in Regulations Section 1.704-1(b)(2)(iv)(m)(4).

 

ii)        The computation of all items of income, gain, loss and deduction
shall be made without regard to the fact that items described in Sections
705(a)(1)(B) or 705(a)(2)(B) of the Code are not includable in gross income or
are neither currently deductible nor capitalized for federal income tax
purposes.

 

iii)      Any income, gain or loss attributable to the taxable disposition of
any Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership's Carrying Value with respect to such property as of such date.

 

iv)        In lieu of the depreciation, amortization, and other cash recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year.

 

v) In the event the Carrying Value of any Partnership Asset is adjusted pursuant
to Section 1.D hereof, the amount of any such adjustment shall be taken into
account as gain or loss from the disposition of such asset.

 



B-1

 

 

vi)        Any items specially allocated under Exhibit C hereof shall not be
taken into account.

 

C)            Generally, a transferee (including any Assignee) of a Partnership
Unit shall succeed to a pro rata portion of the Capital Account of the
transferor.

 

D)     i)    Consistent with the provisions of Regulations Section
1.704-1(b)(2)(iv)(f), and as provided in Section 1.D.(ii), the Carrying Values
of all Partnership assets shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property, as
of the times of the adjustments provided in Section 1.D.(ii) hereto, as if such
Unrealized Gain or Unrealized Loss had been recognized on an actual sale of each
such property and allocated pursuant to Section 6.1 of the Agreement.

 

ii)        Such adjustments shall be made as of the following times: (a)
immediately prior to the acquisition of an additional interest in the
Partnership by any new or existing Partner in exchange for more than a de
minimis Capital Contribution; (b) immediately prior to the distribution by the
Partnership to a Partner of more than a de minimis amount of property as
consideration for an interest in the Partnership; and (c) immediately prior to
the liquidation of the Partnership within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g); provided that adjustments pursuant to clauses (a) and (b)
above shall be made only if the General Partner determines that such adjustments
are necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership.

 

iii)      In accordance with Regulations Section 1.704-1(b)(2)(iv)(e) the
Carrying Value of Partnership assets distributed in kind shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as of the time any such asset is
distributed.

 

iv)        In determining Unrealized Gain or Unrealized Loss for purposes of
this Exhibit B, the aggregate cash amount and fair market value of all
Partnership assets (including cash or cash equivalents) shall be determined by
the General Partner using such reasonable method of valuation as it may adopt,
or in the case of a liquidating distribution pursuant to Article 13 of the
Agreement, be determined and allocated by the Liquidator using such reasonable
methods of valuation as it may adopt. The General Partner, or the Liquidator, as
the case may be, shall allocate such aggregate value among the assets of the
Partnership (in such manner as it determines in its sole and absolute discretion
to arrive at a fair market value for individual properties).

 

E) The provisions of this Agreement (including this Exhibit B and the other
Exhibits to this Agreement) relating to the maintenance of Capital Accounts are
intended to comply with Regulations Section 1.704-1(b), and shall be interpreted
and applied in a manner consistent with such Regulations. In the event the
General Partner shall determine that it is prudent to modify the manner in which
the Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Partnership, the
General Partner, or the Limited Partners), are computed in order to comply with
such Regulations, the General Partner may make such modification, provided that
it is not likely to have a material effect on the amounts distributable to any
Person pursuant to Article 13 of the Agreement upon the dissolution of the
Partnership. The General Partner also shall (i) make any adjustments that are
necessary or appropriate to maintain equality between the Capital Accounts of
the Partners and the amount of Partnership Capital reflected on the
Partnership's balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b).

 



B-2

 



 

2) No Interest

 

No interest shall be paid by the Partnership on Capital Contributions or on
balances in Partners' Capital Accounts.

 

3) No Withdrawal

 

No Partner shall be entitled to withdraw any part of his Capital Contributions
or his Capital Account or to receive any distribution from the Partnership,
except as provided in this Agreement.



 

B-3

 

 

EXHIBIT C

 

SPECIAL ALLOCATION RULES

 

1) Special Allocation Rules

 

Notwithstanding any other provision of the Agreement or this Exhibit C, the
following special allocations shall be made in the following order:

 

A.           Minimum Gain Chargeback. Notwithstanding the provisions of Section
6.1 of the Agreement or any other provisions of this Exhibit C, if there is a
net decrease in Partnership Minimum Gain during any Partnership Year, each
Partner shall be specially allocated items of Partnership income and gain for
such year (and, if necessary, subsequent years) in an amount equal to such
Partner's share of the net decrease in Partnership Minimum Gain, as determined
under Regulations Section 1.704-2(g). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Partner pursuant thereto. The items to be so allocated shall
be determined in accordance with Regulations Section 1.704-2(f)(6). This Section
l.A is intended to comply with the minimum gain chargeback requirements in
Regulations Section 1.704-2(f) and for purposes of this Section l.A only, each
Partner's Adjusted Capital Account Deficit shall be determined prior to any
other allocations pursuant to Section 6.1 of the Agreement with respect to such
Partnership Year and without regard to any decrease in Partner Minimum Gain
during such Partnership Year.

 

B.           Partner Minimum Gain Chargeback. Notwithstanding any other
provision of Section 6.1 of the Agreement or any other provisions of this
Exhibit C (except Section l.A. hereof), if there is a net decrease in Partner
Minimum Gain attributable to a Partner Nonrecourse Debt during any Partnership
Year, each Partner who has a share of the Partner Minimum Gain attributable to
such Partner Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5), shall be specially allocated items of Partnership income and gain
for such year (and, if necessary, subsequent years) in an amount equal to such
Partner's share of the net decrease in Partner Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(i)(4). This Section 1.B is intended to comply
with the minimum gain chargeback requirement in such Section of the Regulations
and shall be interpreted consistently therewith. Solely for the purposes of this
Section 1.B, each Partner's Adjusted Capital Account Deficit shall be determined
prior to any other allocations pursuant to Section 6.1 of the Agreement or this
Exhibit C with respect to such Partnership Year, other than allocations-pursuant
to Section 1.A hereof.

 

C.           Qualified Income Offset. In the event any Partner unexpectedly
receives any adjustments, allocations or distributions described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), and after giving effect to the allocations required
under Sections l.A and l.B hereof, such Partner has an Adjusted Capital Account
Deficit, items of Partnership income and gain shall be specifically allocated to
such Partner in an amount and manner sufficient to eliminate, to the extent
required by the Regulations, its Adjusted Capital Account Deficit created by
such adjustments, allocations or distributions as quickly as possible.

 

D.           Nonrecourse Deductions. Nonrecourse Deductions for any Partnership
Year shall be allocated to the Partners as if they were items of deduction
governed by Section 6.1 herein. If the General Partner determines in its good
faith discretion that Nonrecourse Deductions for any Partnership Year must be
allocated in a different ratio to satisfy the safe harbor requirements of the
Regulations promulgated under Section 704(b) of the Code, the General Partner is
authorized, upon notice to the Initial Limited Partner and the Limited Partners,
to revise the prescribed ratio for such Partnership Year to the numerically
closest ratio which does satisfy such requirements.

 



C-1

 

  

E.           Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions
for any Partnership Year shall be specially allocated to the Partner who bears
the economic risk of loss with respect to the Partner Nonrecourse Debt to which
such Partner Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i)(2).

 

F.           Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) to
be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Regulations.

 

2) Allocations for Tax Purposes

 

A.           Except as otherwise provided in this Section 2, for federal income
tax purposes, each item of income, gain, loss and deduction shall be allocated
among the Partners in the same manner as its correlative item of “book” income,
gain, loss or deduction is allocated pursuant to Section 6.1 of the Agreement
and Section 1 of this Exhibit C.

 

B.           In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss and
deduction shall be allocated for federal income tax purposes among the Partners
as follows:

 

i)         (1)         In the case of a Contributed Property, such items
attributable thereto shall be allocated among the Partners consistent with the
principles of Section 704(c) of the Code that takes into account the variation
between the 704(c) Value of such property and its adjusted basis at the time of
contribution; and

 

(2)         any item of Residual Gain or Residual Loss attributable to a
Contributed Property shall be allocated among the Partners in the same manner as
its correlative item of “book” gain or loss is allocated pursuant to Section 6.1
of the Agreement and Section 1 of this Exhibit C.

 

ii)        (1)         In the case of an Adjusted Property, such items shall

 

(a) first, be allocated among the Partners in a manner consistent with the
principles of Section 704(c) of the Code to take into account the Unrealized
Gain or Unrealized Loss attributable to such property and the allocations
thereof pursuant to Exhibit B and

 

(b) second, in the event such property was originally a Contributed Property, be
allocated among the Partners in a manner consistent with Section 2.B(i)(1) of
this Exhibit C; and

 

(c)          any item of Residual Gain or Residual Loss attributable to an
Adjusted Property shall be allocated among the Partners in the same manner as
its correlative item of “book” gain or loss is allocated pursuant to Section 6.1
of the Agreement and Section 1 of this Exhibit C.

 



C-2

 



 

iii)      All other items of income, gain, loss and deduction shall be allocated
among the Partners in the same manner as their correlative item of “book” gain
or loss is allocated pursuant to Section 6.1 of the Agreement and Section 1 of
this Exhibit C.

 

C.           To the extent Regulations promulgated pursuant to 704(c) of the
Code permit a partnership to utilize creative methods to eliminate the
disparities between the value of property and its adjusted basis (including,
without limitation, the implementation of curative allocations), the General
Partner shall have the authority to elect the method used by the Partnership and
such election shall be binding on the Partners.

 

Without limiting the foregoing, the General Partner shall take all steps
(including, without limitation, implementing curative allocations) that it
determines are necessary or appropriate to ensure that the amount of taxable
gain required to be recognized by the General Partner upon a disposition by the
Partnership of any Contributed Property or Adjusted Property does not exceed the
sum of (i) the gain that would be recognized by the General Partner if such
property had an adjusted tax basis at the time of disposition equal to the
704(c) Value of such property plus (ii) the deductions for depreciation,
amortization or other cost recovery actually allowed to the General Partner with
respect to such property for federal income tax purposes (after giving effect to
the “ceiling rule”).

 

D.           Notwithstanding the foregoing, except as otherwise set forth in
this Section 2.D of Exhibit C, items of income or gain may be specially
allocated to certain limited partners pursuant to Section 6.1.A of the
Agreement.

 

Income and gain recognized on a sale by the Partnership of a 704(c) asset may be
allocated first to the Additional Limited Partners that contributed the
interests in such asset to the Partnership, in an amount necessary to eliminate
the Book-Tax Disparity or applicable variation between 704(c) Value and tax
basis with respect to such 704(c) property. Except as otherwise provided
pursuant to the terms of an applicable LP Supplement, the Partnership may make a
curative allocation of income and gain in the taxable year of the Partnership in
which an Additional Limited Partner exercises its Redemption Right set forth in
Section 8.4.B of the Agreement, or in any other taxable year in which such
Additional Limited Partner's interest in the Partnership is liquidated. Such
curative allocation of income and gain shall provide that items of Partnership
taxable income or gain will be allocated to such Additional Limited Partner, and
items of Partnership book income or gain will be allocated to Partners other
than such Additional Limited Partners, to the extent necessary to eliminate any
remaining variation between 704(c) Value and tax basis if applicable with
respect to such Additional Limited Partner immediately prior to the exercise of
the Redemption Right.

 

C-3

 

 

EXHIBIT D

 

NOTICE OF REDEMPTION

 

The undersigned [●] Limited Partner hereby irrevocably (i) redeems ___________
Partnership Units in Lepercq Corporate Income Fund L.P. in accordance with the
terms of the Agreement of Limited Partnership of Lepercq Corporate Income Fund
L.P., as amended, and the [●] Limited Partner Redemption Right referred to
therein, (ii) surrenders such Partnership Units and all right, title and
interest therein, (iii) certifies under the penalty of perjury that it is not a
foreign person as defined by Section 1445 of the Code and that it is not a
disregarded entity (or, in the alternative, if it is a disregarded entity, the
beneficial owner is not a foreign person as defined by Section 1445 of the
Code), (iv) has validly executed and attached IRS Form W-9 (or successor form)
and certifies that the information on such form is true, complete and accurate,
and (v) directs that the Redemption Amount deliverable upon exercise of the [●]
Limited Partner Redemption Right be delivered to the address and placed in the
name(s) and at the address(es) specified below. The undersigned hereby
represents, warrants, certifies and agrees (a) that the undersigned has good,
marketable and unencumbered title to such Partnership Units, free and clear of
the rights or interests of any other person or entity, (b) that the undersigned
has the full right, power and authority to redeem and surrender such Partnership
Units as provided herein, (c) that the undersigned has obtained the consent or
approval of all persons or entities, if any, having the right to consent to or
approve such redemption and surrender, (d) that if the undersigned is acquiring
REIT Shares, the undersigned is doing so with the understanding that such REIT
Shares may only be resold or distributed pursuant to a registration statement
under the Securities Act of 1933 or in a transaction exempt from the
registration requirements of such Act and (e) that Lexington Realty Trust may
refuse to transfer such REIT Shares as to which evidence satisfactory to it of
such registration or exemption is not provided to it.

 



Dated: _____________       Name of [●] Limited Partner:           (Signature of
[●] Limited Partner)           (Signature of Beneficial Owner, if applicable)  
        (Street Address)           (City)  (State)  (Zip Code)







 

EXHIBIT A-1

 

  

  Signature Guaranteed by:        



  

If REIT Shares are issued, issue them to:

 

Please insert social security or identifying number:

 

Name:

 

EXHIBIT A-2

 



  

  

Exhibit B

 

CASH CONSIDERATION

LETTER OF TRANSMITTAL

in connection with the merger by and between Lepercq Corporate Income Fund L.P.
and

Lepercq Corporate Income Fund II L.P.

 



 

 

Delivery Instructions:

 

By Mail, Overnight Delivery, Fax or Email:

Lepercq Corporate Income Fund L.P.

Lexington Realty Trust

One Penn Plaza

Suite 4015

New York, NY 10119-4015

Fax No: (212) 594-6600

Email:LCIF@lxp.com

 

This entire Letter of Transmittal should be completed, signed and delivered to
Lepercq Corporate Income Fund L.P. (“LCIF”) and Lexington Realty Trust to
receive payment of the cash consideration in connection with the merger of
Lepercq Corporate Income Fund II L.P. (“LCIF II”) with and into LCIF. Failure to
complete all information and sign and deliver this Letter of Transmittal other
than as set forth herein will not constitute a valid delivery. You must sign
this Letter of Transmittal where indicated below. Capitalized terms used, but
not defined herein, have the meanings assigned to such terms in the Agreement
and Plan of Merger (the “Merger Agreement”), dated as of December 23, 2013, by
and between LCIF and LCIF II.

 

Please contact Mona Manucum on (212) 692-7221 or at LCIF@lxp.com with any
questions regarding this Letter of Transmittal.

 

SCHEDULE OF OWNERSHIP OF LCIF II UNITS

DESCRIPTION OF LCIF II UNITS

(Attach separate signed list if necessary)

Name(s) and Address(es) of Registered Holder(s) Number of LCIF II Units        
    Total:   

 

SCHEDULE OF INSTRUCTIONS FOR PAYMENT TO REGISTERED HOLDER(S)   PLEASE SIGN BELOW
 

 

EXHIBIT B-1

 

 



  Name(s) of Registered Holder:
___________________________________________________________________ (Please
Print)   Capacity (full
title):___________________________________________________________________   Tax
Identification or Social Security
No.___________________________________________________________   Owner(s):
_______________________________ID: _________________________________ (If
registered holder is a disregarded entity for federal income tax purposes,
please list name of beneficial owner and tax identification number).   Please
check appropriate box for Registered Holder (or if applicable, the beneficial
owner): ¨ Individual/Sole Proprietor ¨ C Corporation      ¨ S Corporation ¨
Partnership ¨ Trust/Estate ¨ Limited Liability Company. Enter tax classification
(C Corporation: enter C; S Corporation: S; Partnership: P): _____ ¨ Other:
________________________   Address:       (Street)  (Apt.)           (City)
(State) (Zip Code)   Area Code and Telephone No.:                    

 Tax Matters

 

The undersigned hereby represents that, in the event the undersigned receives
Cash Consideration in the Merger, the undersigned consents to the treatment of
the transaction as a taxable sale of its LCIF II Units to LCIF. Holders are
urged to consult their own tax advisors regarding the federal income tax
considerations related to the Merger, as well as tax considerations under any
applicable state, local and foreign tax laws.

 

The undersigned hereby acknowledges and agrees that LCIF, LCIF II and Lex GP-1
will comply with the requirements of any withholding and reporting obligations
that may apply to amounts received by Holders of LCIF II Units, and that the
amount that you receive will be reduced by withholding of applicable taxes if
any.

 

EXHIBIT B-2

 

 

To inform LCIF and LCIF II that withholding of tax is not required in connection
with the Merger, the undersigned hereby certifies the following:

 

a.           The registered holder of LCIF II Units (or in the case of a holder
that is a disregarded entity as defined in Treasury Regulation Section
1.1445-2(b)(2)(iii), the owner of such disregarded entity that is not itself
disregarded) (the “Transferor”) is not a nonresident alien, foreign corporation,
foreign partnership, foreign trust, or foreign estate (as those terms are
defined in the Internal Revenue Code of 1986, as amended (the “Code”), and the
Treasury Regulations thereunder).

 

b.           The Transferor is not a disregarded entity as defined in Treasury
Regulation Section 1.1445-2(b)(2)(iii).

 

c.           The Transferor’s true and correct U.S. taxpayer identification
number and address are set forth above.

 

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service (IRS) by LCIF and LCIF II and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 

Under penalties of perjury, the undersigned declares that the undersigned has
examined this tax certification and to the best of the undersigned’s knowledge
and belief it is true, correct and complete, and the undersigned further
declares that the undersigned has the authority to sign this document on behalf
of Transferor.

 

Under penalties of perjury, the undersigned further certifies that (1) the
Transferor is a U.S. person (including a U.S. resident alien) and (2) the
Transferor is not subject to backup withholding because (a) the Transferor is
exempt from backup withholding, (b) has not been notified by the IRS that the
Transferor is subject to backup withholding as a result of a failure to report
all interest or dividends or (c) the IRS has notified the Transferor that the
Transferor is no longer subject to backup withholding. (Certification
Instructions—You must cross out item (2) above if you have been notified by the
IRS that you are subject to backup withholding because you have failed to report
all interest and dividends on your tax return.)

 

      (Signature(s) of Owner(s))

 

Dated:_______________, 201_

(Must be signed by registered holder(s) and, if applicable, beneficial owner(s).
If signature is by a trustee, executor, administrator, guardian,
attorney-in-fact, officer of a corporation or other person acting in a fiduciary
or representative capacity, please set forth full title.)

 

EXHIBIT B-3

 

 

Exhibit C

 

UNIT CONSIDERATION

LETTER OF TRANSMITTAL

in connection with the merger by and between Lepercq Corporate Income Fund L.P.
and

Lepercq Corporate Income Fund II L.P.

 



 

 

Delivery Instructions:

 

By Mail, Overnight Delivery, Fax or Email:

Lepercq Corporate Income Fund L.P.

Lexington Realty Trust

One Penn Plaza

Suite 4015

New York, NY 10119-4015

Fax No: (212) 594-6600

Email:LCIF@lxp.com

 

This entire Letter of Transmittal should be completed, signed and delivered to
Lepercq Corporate Income Fund L.P. (“LCIF”) and Lexington Realty Trust to
receive payment of the merger consideration in connection with the merger of
Lepercq Corporate Income Fund II L.P. (“LCIF II”) with and into LCIF. Failure to
complete all information and sign and deliver this Letter of Transmittal other
than as set forth herein will not constitute a valid delivery. You must sign
this Letter of Transmittal where indicated below. Capitalized terms used, but
not defined herein, have the meanings assigned to such terms in the Agreement
and Plan of Merger (the “Merger Agreement”), dated as of December 23, 2013, by
and between LCIF and LCIF II.

 

SCHEDULE OF OWNERSHIP OF LCIF II UNITS

DESCRIPTION OF LCIF II UNITS

(Attach separate signed list if necessary)

Name(s) and Address(es) of Registered Holder(s) Number of LCIF II Units        
    Total:   

 

SCHEDULE OF INSTRUCTIONS FOR PAYMENT TO REGISTERED HOLDER(S)   PLEASE SIGN BELOW
 

 

EXHIBIT C-1

 

 

  Name(s) of Registered Owner:
___________________________________________________________________ (Please
Print)   Capacity (full
title):___________________________________________________________________   Tax
Identification or Social Security
No.___________________________________________________ Owner(s):
_______________________________ID: ________________________________________ (If
registered holder is a disregarded entity for federal income tax purposes,
please list name of beneficial owner and tax identification number). · Please
check appropriate box for Registered Holder (or if applicable, the beneficial
owner): ¨ Individual/Sole Proprietor ¨ C Corporation      ¨ S Corporation ¨
Partnership ¨ Trust/Estate ¨ Limited Liability Company. Enter tax classification
(C Corporation: enter C; S Corporation: S; Partnership: P): _____ ¨ Other:
________________________   Address:       (Street)  (Apt.)           (City)
(State) (Zip Code)   Area Code and Telephone No.:                    

 

EXHIBIT C-2

 

 

Ladies and Gentlemen:

 

The undersigned acknowledges and understands that the LCIF Units to be issued as
Unit Consideration will not be registered under the U.S. Securities Act of 1933,
as amended (the “Securities Act”), and will constitute “restricted securities”
within the meaning of the Securities Act, and will be offered and issued
pursuant to an exemption from the registration requirements of the Securities
Act. The LCIF Units to be issued as Unit Consideration may not be offered or
resold unless registered under the Securities Act, or subject to an exemption
therefrom. Accordingly, the LCIF Units will only be issued to a Holder of LCIF
II Units who is an Accredited Investor (within the meaning of Section 501(a) of
the Securities Act) who certifies that it is an Accredited Investor to LCIF and
LXP by delivering this Unit Consideration LT on or prior to February 1, 2014.

 

In furtherance of the foregoing, the undersigned represents, warrants and agrees
with LCIF and LXP as follows (and the undersigned agrees to notify LCIF and LXP
in writing immediately if any changes in the information set forth herein
occur):

 

Section 1.          The undersigned is an “accredited investor” as defined in
Rule 501(a) of Regulation D, promulgated by the Securities and Exchange
Commission (the “SEC”) under the Securities Act (“Regulation D”), for the
reasons specified below.

 

(a)          Initial:      _____ The undersigned is a bank as defined in section
3(a)(2) of the Securities Act, or a savings and loan association or other
institution as defined in section 3(a)(5)(A) of the Securities Act whether
acting in its individual or fiduciary capacity; a broker or dealer registered
pursuant to section 15 of the Securities Exchange Act of 1934; an insurance
company as defined in section 2(a)(13) of the Securities Act; an investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in section 2(a)(48) of that Act; a Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.

 

(b)          Initial:      _____ The undersigned is a private business
development company as defined in section 202(a)(22) of the Investment Advisers
Act of 1940.

 

(c)          Initial:      _____ The undersigned is an organization described in
section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or
similar business trust, or partnership, not formed for the specific purpose of
acquiring the LCIF Units, with total assets in excess of $5,000,000.

 

(d)          Initial:      _____ The undersigned is a director, executive
officer, or general partner of LCIF or Lex GP-1;

 

(e)          Initial:      _____ The undersigned is a natural person whose
individual net worth, or joint net worth with the undersigned’s spouse, exceeds
$1,000,000.1

 

 



 

1For purposes of calculating net worth under this (e): (A) the person's primary
residence shall not be included as an asset; (B) indebtedness that is secured by
the person's primary residence, up to the estimated fair market value of the
primary residence at the time of the Merger, shall not be included as a
liability (except that if the amount of such indebtedness outstanding at the
time of the Merger exceeds the amount outstanding 60 days before such time,
other than as a result of the acquisition of the primary residence, the amount
of such excess shall be included as a liability); and (C) indebtedness that is
secured by the person's primary residence in excess of the estimated fair market
value of the primary residence at the time of the Merger shall be included as a
liability.

 

EXHIBIT C-3

 

 

(f)          Initial:      _____  The undersigned is a natural person whose
individual income for each of the two most recent years is in excess of
$200,000, or whose joint income with the undersigned’s spouse was in excess of
$300,000 for each of the two most recent years, and in either case, the
undersigned has a reasonable expectation of reaching the same income level in
the current year.

 

(g)          Initial:      _____  The undersigned is a trust, with total assets
in excess of $5,000,000, not formed for the specific purpose of acquiring LCIF
Units, whose acquisition is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) under the Securities Act.

 

(h)          Initial:      _____  The undersigned is an entity in which all of
the equity owners are entities described in (a) through (g) above.

 

Section 2.          The LCIF Units to be issued to the undersigned as part of
the Unit Consideration pursuant to the Merger and the Merger Agreement will be
acquired for investment for the undersigned’s own account, and not as a nominee
or agent, and not with a view to distribution of any part thereof, and the
undersigned has no present intention of selling, granting any participation in,
or otherwise distributing the same. The undersigned does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any other person, with respect to any of the
LCIF Units to be received pursuant to the Merger and the Merger Agreement.

 

Section 3.       The undersigned understands that the LCIF Units to be issued to
the undersigned as part of the Unit Consideration pursuant to the Merger and the
Merger Agreement have not been registered under the Securities Act, or any other
federal or state securities laws, and are being issued to the undersigned in
connection with the Merger and Merger Agreement pursuant to an exemption or
exemptions from the registration requirements of the Securities Act and state
securities laws and the reliance on such exemptions by LCIF and LXP is
predicated on in part on the accuracy and completeness of the representations
and warranties of the undersigned contained herein.

 

Section 4.        The undersigned understands that the LCIF Units to be issued
to the undersigned as part of the Unit Consideration pursuant to the Merger and
the Merger Agreement will constitute “restricted securities” within the meaning
of Rule 144 promulgated under the Securities Act and may not be offered or sold
within the United States or to, or for the account or benefit of U.S. Persons
within the meaning of Regulation S promulgated under the Securities Act, except
in accordance with Regulation S or pursuant to a duly available exemption from
the registration requirements of the Securities Act. The undersigned understands
that LCIF has no obligation or intention to register the LCIF Units under the
Securities Act. The undersigned understands that LCIF makes no representation as
to the availability of Rule 144 or any other exemption under the Securities Act
for the reoffer, resale, pledge or transfer of the LCIF Units.

 

EXHIBIT C-4

 

 

Tax Matters

 

Holders are urged to consult their own tax advisors regarding the federal income
tax considerations related to the Merger, as well as tax considerations under
any applicable state, local and foreign tax laws.

 

The undersigned hereby acknowledges and agrees that LCIF, LCIF II and Lex GP-1
will comply with the requirements of any withholding and reporting obligations
that may apply to amounts received by Holders of LCIF II Units, and that the
amount that you receive will be reduced by withholding of applicable taxes if
any.

 

To inform LCIF and LCIF II that withholding of tax is not required in connection
with the Merger, the undersigned hereby certifies the following:

 

a.           The registered holder of LCIF II Units (or in the case of a holder
that is a disregarded entity as defined in Treasury Regulation Section
1.1445-2(b)(2)(iii), the owner of such disregarded entity that is not itself
disregarded) (the “Transferor”) is not a nonresident alien, foreign corporation,
foreign partnership, foreign trust, or foreign estate (as those terms are
defined in the Internal Revenue Code of 1986, as amended (the “Code”), and the
Treasury Regulations thereunder).

 

b.           The Transferor is not a disregarded entity as defined in Treasury
Regulation Section 1.1445-2(b)(2)(iii).

 

c.           The Transferor’s true and correct U.S. taxpayer identification
number and address are set forth above.

 

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service (IRS) by LCIF and LCIF II and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 

Under penalties of perjury, the undersigned declares that the undersigned has
examined this tax certification and to the best of the undersigned’s knowledge
and belief it is true, correct and complete and the undersigned further declares
that the undersigned has the authority to sign this document on behalf of
Transferor.

 

Under penalties of perjury, the undersigned further certifies that (1) the
Transferor is a U.S. person (including a U.S. resident alien) and (2) the
Transferor is not subject to backup withholding because (a) the Transferor is
exempt from backup withholding, (b) has not been notified by the IRS that the
Transferor is subject to backup withholding as a result of a failure to report
all interest or dividends or (c) the IRS has notified the Transferor that the
Transferor is no longer subject to backup withholding. (Certification
Instructions—You must cross out item (2) above if you have been notified by the
IRS that you are subject to backup withholding because you have failed to report
all interest and dividends on your tax return.)

 

EXHIBIT C-5

 

 

Receipt and Acceptance

of

Notice, Disclosure Package, Merger Agreement

and

A&R LCIF Partnership Agreement

 

The undersigned acknowledges receipt of the Notice of Merger and A&R LCIF
Partnership Agreement, and copies of the Disclosure Package, Merger Agreement
and A&R LCIF Partnership Agreement, and is fully aware of the contents of the
Merger Agreement and the A&R LCIF Partnership Agreement. The undersigned hereby
consents to the Merger and the A&R LCIF Agreement, agrees to be bound by the
terms of the A&R LCIF Partnership Agreement as a Limited Partner thereof and
holding the Limited Partnership Units of the specified type of Limited Partner
received as Unit Consideration in the Merger pursuant to the terms of the Merger
Agreement and the A&R LCIF Partnership Agreement and hereby acknowledges and
agrees that the A&R LCIF Partnership Agreement amends, restates and supersedes
the Prior Agreements (as defined in the A&R LCIF Partnership Agreement) in its
entirety and shall govern the rights and obligations of the undersigned as a
Limited Partner in LCIF from and after the effective time. By signing below, the
undersigned’s signature shall also constitute a signature of the A&R LCIF
Partnership Agreement and may be affixed by the General Partner of LCIF to the
A&R LCIF Partnership Agreement as if the undersigned had signed the A&R LCIF
Partnership Agreement directly.

 

The undersigned has examined the contents of the certifications contained in
this Unit Consideration LT and, by executing the certifications contained in
this Unit Consideration LT, confirms that the representations, warranties and
agreements contained herein are true, correct, and complete.

 

      (Signature(s) of Owner(s))

Dated:_______________, 201_

 

(Must be signed by registered holder(s) and, if applicable, beneficial owner(s).
If signature is by a trustee, executor, administrator, guardian,
attorney-in-fact, officer of a corporation or other person acting in a fiduciary
or representative capacity, please set forth full title.)

 

EXHIBIT C-6

